 conclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.I. In connection with the election held in Case I-RC- 15176' the Administrative Law Judge has recom-mended that we sustain the Petitioner's challenges tothe ballots of leadmen Michael Hampl, Alfred Pem-berton, Frederick Rhode, David Rudolph, and Mar-garet Williams and Mechanic James Hamblin, Sr., onthe basis of his respective conclusions that each ofthem is a supervisor within the meaning of Section2(11) of the Act. The Administrative Law Judge hasalso recommended that we sustain the Employer'schallenge to the ballot of Leadman Phyllis Jones, onthe basis of his conclusion that she too is a supervisorwithin the meaning of the Act.4We agree with the Administrative Law Judge thatthe Petitioner's challenges to the ballots of MichaelHampl, Alfred Pemberton, Frederick Rhode, DavidRudolph, Margaret Williams, and James Hamblin,Sr., be sustained. Accordingly, we adopt his conclu-sions and recommendations concerning those chal-lenges.We disagree, however, with the AdministrativeLaw Judge that the Employer's challenge to the bal-lot of Phyllis Jones should also be sustained. Unlikethe Administrative Law Judge's findings and conclu-sions as to the supervisory status of the aforemen-tioned six employees whose ballots have been chal-lenged by the Petitioner, the Administrative LawJudge's finding and conclusion as to the supervisorystatus of Phyllis Jones stands virtually unsupportedby the record evidence. Indeed, the AdministrativeLaw Judge himself notes that "the direct evidence onthe duties of Jones is scant, other than the fact thatshe is a leadperson."5Nevertheless, he goes on to in-fer that, since Jones is a leadman, and since leadmenare in charge of departments. and since there is no2Although the Administrative Law Judge found in sec. IV.B.I. that Re-spondent violated Sec 8(aX3) and (1) of the Act by barring Caruso fromentry into the back building. he inadvertently failed to include this violationin his Conclusions of Law. Accordingly, the Administrative Law Judge'sConclusion of Law 10 is hereby amended to delete "8aX I)" and substitutein its place "8(aX3) and ()."IThe election therein was conducted on June 29, 1977. pursuant to aStipulation for Certification Upon Consent Election. The tally was 68 for thePetitioner, 67 against, with 8 challenged ballots, a sufficient number to affectthe results of the election. One other ballot was declared void. Staco,. Inc.,234 NLRB 593 (1978) (Member Murphy dissenting in part).' Additionally. the ballot of Charles Ward was challenged by the Boardagent at the election because his name was not on the voter eligibiliht list. Atthe hearing in the instant proceeding, the parties stipulated that Ward wasineligible to vote because he was not an employee on the election eligibilitycutoff date. Accordingly, the challenge to the ballot of Charles Ward ishereby sustained.I In fact, the record fails affirmatively to show that Jones performs any oneof the functions, or possesses any one of the powers and responsibilitiesenumerated in Sec. 2(11) of the Act as indicia of supervisory status. SeeQualitv Transport Inc.. 211 NLRB 198. 202 11974). There is, on the otherhand. ample record evidence in support of the Administrative Law Judge'sfindings that the other six challenged voters possessed and exercised supervi-sory responsibilitiesStaco Inc. and United Furniture Workers of America,AFL-CIO. Cases 1-CA-13442, 1-CA-13876, 1-CA-13887. and I-RC 15176August 21, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDAI.EOn January 25, 1979, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent Employer filedexceptions and a supporting brief, the Charging PartyPetitioner filed a cross-exception and a brief in sup-port thereof and in opposition to Respondent Em-ployer's exceptions, and the General Counsel filed abrief in opposition to Respondent Employer's excep-tions and in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 19511. We have carefully examined therecord and find no basis for reversing his findings.The Administrative Law Judge's Decision contains several inadvertenterrors which are noted herein as follows: (I) the references to James Ham-blin, "Jr." in the "Statement of the Case" and in sec. III should be to JamesHamblin, Sr.; (2) in sec. IV,B,I, the indication at one point that Rhodepassed out union literature is inaccurate; Caruso passed out the union litera-ture in question there: (3) in sec. IV,B.I 1. the reference to an 8-day absenceof employee Quinn is inaccurate, the record reveals that Quinn had two 2-day absences in October 1977-on October 10 and I I and again on October17 and 18; and (4) the word "union" in par. 3 of the Administrative LawJudge's Conclusions of Law is changed to read "unit."Also in sec. IV,B,I, the Administrative Law Judge found that Caruso wassuspended by Production Manager Sirkus for a 2-day period (Friday andMonday), in violation of Sec. 8(aXI) of the Act. However, Sirkus subse-quently told Caruso that he could return to work on Monday Caruso de-clined to do so. In this regard, Caruso testified that he declined Sirkus' offerto let him return to work on Monday because, having been told previouslyby Sirkus that he could not return to work until Tuesday, he had scheduledan appointment for Monday coincident to his part-time job as a real estatesalesman, and was therefore unable to return to work on Monday as offered.In any event, we find that resolution of any question, if there be one, aboutwhether Caruso was, in the final analysis, still on suspension on Monday.notwithstanding Sirkus' offer to let him return, is best left to the compliancestage of this proceeding.In agreeing with the Administrative Law Judge that Respondent's workrule 17 is unlawfully broad, Member Jenkins relies on then-Member Fan-ning's and his dissenting opinion in Essex International. Inc.. 211 NLRB 749,752 (1974).244 NLRB No. 49STACO, INC.461 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDevidence of any other first-line supervision in Jones'department, then Jones must have been performingthe same type of supervisory duties in her departmentshown to have been performed by the other chal-lenged leadmen in their departments with substan-tially the same supervisory authority shown to havebeen exercised by those other challenged leadmen.6From this inference, the Administrative Law Judgereaches his conclusion that Jones too was a supervi-sor. While the Administrative Law Judge's logic hassome surface appeal, we believe that it has a fatalflaw-there is a total lack of evidence in the recordbefore us to show that Jones herself exercised or pos-sessed any of the indicia of supervisory authority setout in Section 2(11) of the Act. In these circum-stances, we are unable to affirm the AdministrativeLaw Judge's ultimately unsupported finding thatJones was a supervisor within the meaning of the Act.Accordingly, we hereby overrule the Employer's chal-lenge to Phyllis Jones' ballot, and we shall direct theRegional Director to open and count that ballot, pre-pare and issue a revised tally of ballots, and issue anappropriate certification based thereon.72. The Administrative Law Judge found that Re-spondent violated Section 8(a)(l) of the Act when itgranted a $20 loan to employee Bibeau, thereby im-pliedly promising and directly granting a benefit toBibeau with the purpose of enticing her to abandonher union activities. We disagree with the Adminis-trative Law Judge's finding on this issue.Bibeau originally requested a $50 loan from Re-spondent. The Administrative Law Judge found, andwe agree, that Respondent, through its productionmanager, Sirkus, unlawfully denied Bibeau this $50loan in violation of Section 8(a)(l) and (3) of the Act.Contrary to Respondent's unsupported asserted rea-sons for denying the loan, Respondent was found tohave denied the loan to Bibeau in retaliation againstI We note, in this context, the inherent inconsistency between (I) the Em-ployer's contention that the five leadpersons challenged by the Petitioner arenot supervisors; (2) its contention that Leadperson Jones is a supervisor; (3)its assertion that all leadpersons perform basically the same duties; and (4)its complete failure to introduce any evidence to show in what way or towhat extent only Jones, among all other leadpersons who voted withoutchallenge from the Employer, performs supervisory duties or exercises super-visory authority.I In a partial dissent, our colleague argues that there is no indication thatJones, one of the Employer's 12 leadmen, is any less a supervisor than the 5leadmen whom we find to be supervisors. That reasoning ignores the factthat the Petitioner carried its burden of showing that the five leadmen weresupervisors, and that the Employer presented no evidence showing thatJones exercised any supervisory duties. Moreover, our colleague's argumentfails to consider that the unit description expressly includes leadmen and thatfive other leadmen voted in the election without challenge by either party.Obviously, then, the parties themselves recognized that the duties of all lead-men were not identical. Accordingly, in the absence of any affirmative evi-dence to the contrary, we find that Jones is not a supervisor as defined in Sec.2(11) of the Act.her union activities and in an attempt to discouragesuch activities in the future. This unlawful motivationwas evidenced by the later comments of Vice Pres-ident for Production James Lawless to Bibeau in re-gard to the denial of the $50 loan, in which Lawlessexpressed his disappointment with Bibeau because ofher support of the Union, and asked her, in effect,why she expected Respondent to loan her money inview of her known support of the Union. In a subse-quent conversation, however, Lawless asked Bibeauhow badly she needed money and, after Bibeau ex-pressed an urgent need, Lawless gave her $20 andtold her that she could take her time in repaying it.In these circumstances, the Administrative LawJudge found that the denial of the $50 loan served asa warning to Bibeau to discontinue her union activi-ties, and that the granting of the $20 loan served as anenticement to Bibeau to discontinue such activities.The Administrative Law Judge thus characterizedRespondent's conduct in regard to the loans as a"stick and carrot approach."We do not believe that the evidence supports theAdministrative Law Judge's connecting the denial ofthe $50 loan to the giving of the $20 loan. Indeed, theevidence is to the contrary since the giving of the lat-ter did not arise in the context of the denial of theformer, and even may have been made as a personalloan by Lawless. Thus, contrary to the implicationcontained in the Administrative Law Judge's discus-sion and analysis of Respondent's denial of a $50 loanto Bibeau and the subsequent granting to her of the$20 loan in question, the record does not establishthat Lawless granted his loan to Bibeau in the sameconversation as, or otherwise in connection with, theconversation between Lawless and Bibeau in whichLawless evidenced, by his statements to Bibeau, Re-spondent's unlawful motivation in previously denyingher the $50 loan. In fact, the granting of the $20 loanto Bibeau has not been shown by the evidence tohave been circumstantially tainted by the unlawful-ness of Respondent's denial of the $50 loan to Bibeau.According to Lawless' testimony about the $20 loan,which the Administrative Law Judge found to bemore credible than that of Bibeau in this regard, therewas no mention at all made of the Union or ofBibeau's union activities during the conversation inwhich he loaned Bibeau the $20. This assertion is leftuncontroverted by Bibeau's own less credible testi-mony, and indeed the Administrative Law Judgehimself makes no contrary finding.8Rather the evi-dence shows that Lawless, in response to Bibeau'sI Thus, the circumstances in the instant case are different from those exist-ing in Huttig Sash d& Door Company, 239 NLRB 571 (1978,). and F Strauss &Son, Inc., 200 NLRB 812, 819-820 (1972), where the granting of loans toemployees was orally conditioned on the employees' rejection of the union inforthcoming elections, and thus violative of Sec. 8(a) I) of the Act.462 served on the parties. and issuing an appropriate cer-tification.MFsII3iR MIURPiHY. dissenting in part:Unlike my colleagues, I would sustain the chal-lenge to the ballot of silk screening department lead-man Phyllis Jones on the basis of her status as a su-pervisor within the meaning of the Act. While indeedthere is scant direct record evidence of Jones' particu-lar supervisory responsibilities or of specific instancesof her exercise of her supervisor) authority I never-theless would find,. on the strength of the entire recordin this proceeding as it pertains to the challenged bal-lots, that the Administrative Lakv Judge's inferentialfinding that Jones was a supervisor within the mean-ing of the Act was not only entirely reasonable, it wasvirtually compelled. Thus, the credited and uncontro-verted testimony of Production Manager Sirkus isthat 12 leadmen are in charge o various departmentsand areas of production in Respondent's 2-building,2-shift. 175-employee manufacturing plant. Further,there is no evidence in the record of any other directsupervision in the silk screening department atnd noindication that Jones s a departmenltal leadman isany less a supervisor than the other five departmentalleadmen whom we have fotund to he super sorswithin the meaning of the Act.In spite of all this. however. my colleagues find thatJones. alone among the six leadmen whose ballotswere challenged, is not a supervisor, and, in effect,that Jones' silk screening department alone aImongRespondent's other departments is either not super-vised at all, or is the only one of Respondent's depart-ments directly supervised by either Respondent's vicepresident f(or production. its production manager. itsplant manager, or all three. Such a highly improbableresult necessarily undermines the reasoning fromwhich it stems. To suggest, as my colleagues seem todo, that the inclusion of leadmen in the unit descrip-tion somehow implies that leadman Jones herself isnot a supervisor is to ignore the very conclusion thatmy colleagues and I oin in reaching here, that almosthalf of those putatively nonsupervisorv leadmen in-cluded in the unit are indeed supervisors. Nor doesthe fact that several leadmen voted without challengesuggest to me, as it apparently does to my colleagues.that the challenge to Jones' ballot is unmeritorious.The question of whether those unchallenged leadmenare supervisors or nonsupervisors is simply not beforeus in this proceeding. Thus, I am unwilling to over-rule the Employer's challenge to the ballot of lead-man Jones on the grounds, even in part, that the Em-ployer, for whatever reason, did not see fit tochallenge the ballots of other leadmen.Accordingly, unlike my colleagues I would sustainthe challenge to the ballot of leadman Jones.professed urgent need for money, loaned the $20 toBibeau directly from his own pocket and not fromcompany funds with the assurance to Bibeau that shecould take her time in repaying him. Thus, underthese circumstances, this loan appears to have beennothing more than a spontaneous act of personal gen-erosity on the part of Lawless himself, and not, asfound by the Administrative Law Judge. a calculatedattempt on the part of Respondent to entice Bibeauto abandon her union activities.9We conclude, therefore, that the AdministrativeLaw Judge's finding that Respondent directly grantedBibeau a benefit and impliedly promised her otherunspecified benefits with a purpose of enticing her toabandon her union activities, by granting her the $20loan, is at most based on speculation and conjecture.Accordingly, we find that Respondent has not beenshown by a preponderance of' the evidence to haveacted unlawfully in granting Bibeau the $20 loan.''ORI)ERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as modified be-low, and hereby orders that the Respondent, Staco,Inc., Poultney. Vermont, its officers. agents. succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Delete paragraph I(e) and reletter the subse-quent paragraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the challenge to theballot cast by Phyllis Jones in the election held onJune 29, 1977. in Case l-RC 15176 be overruled, andthat Case I-RC-15176 be, and it hereby is, severedfrom this consolidated proceeding and referred to theRegional Director for Region I for the purpose ofopening and counting the ballot of Phyllis Jones. pre-paring and issuing a revised tally of ballots to be9 In any event, even if the 20 loan to Bibeau is considered to he a com-pany loan from Respondent rather than a personal loan from Lawless, wealso note that unlike the unlawful denial by Respondent of the $20 loan toBibeau, which was shown, inter aia, to be an unsatisfactorily explaineddeparture from Respondent's general practice of granting such loans to em-ployees, the granting of the $20 loan to Biheau was of course entirely consis-tent with Respondent's general practice of granting such loans to employeesSee Quemetrco. Inc., a rubsidiarv of RSR Corporation, 223 NLRB 470. 483(1976).In These evidentiar) shortcomings with regard to the Administrative LawJudge's finding as to the unlawfulness of the $20 loan to Biheau do not inany way undermine our agreement with and affirmation of the Adminisira-tive Law Judge's well-reasoned and fulls supported independent finding thatRespondent did unlawfully deny Bibeau the $50 loan, in violation of Sec8(aX I) and (3) of the Act.STACO, INC(.463 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDFuthermore, and for the reasons set out in my dis-senting opinion therein, I would count the "No" bal-lot which my colleagues found to have been properlyvoided in Staco, Inc., 234 NLRB 593 (1978). If that"No" ballot were counted, the tally would stand at 68votes for and 68 votes against the Union. On thatbasis, and inasmuch as I would sustain the challengesto all the challenged ballots in the instant case, in-cluding that of leadman Jones, I would issue a Certi-fication of Results of Election in this proceeding.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WlL. NOT discourage membership inUnited Furniture Workers of America, AFLCIO, or any other labor organization, by dis-charging any of our employees or in any othermanner discriminating against them in regard totheir tenure of employment or any term or con-dition of employment.WE WILLI. Nor interrogate our employees con-cerning their or other employees' union activi-ties, membership, or desires, or their vote in anyelection conducted by the National Labor Rela-tions Board.WE WI.I. NOI threaten our employees withclosure of our facility, layoffs, forfeiture of pen-sion benefits, or other reprisals because they en-gage in union activities.Wt WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of rights guaranteed them by Section 7 ofthe Act.We hereby notify you that we have withdrawnand abolished work rule 17 and the rules on so-licitation and distribution of materials that weannounced on or about March 9, 1977.We further notify you that the paragraph inour Defined Benefit Pension Plan previously dis-tributed to you and reading:However, the Plan provides for forfeiture ofyour vested interest if you do anything detri-mental to the Company.is hereby expunged from the plan and is nolonger in effect.WE WILL offer to Kyri Bibeau, Lorraine Perry,Josephine Quinn, Francetta Baker, and DarleneWilliams immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges previously enjoyed, and wE Wll. makethem whole for any loss of earnings, they mayhave suffered as a result of the discriminationagainst them, with interest thereon.WF wIL.L make Frank Caruso whole for wageslost by reason of his unlawful suspension andtransfer, with interest thereon.All our employees are free to join United FurnitureWorkers of America, AFL-CIO, or any other labororganization.STACO, INC.DECISIONSIIATEMENI OF I IF CASILC(' AtI) R. Woi+.l., Administrative Law Judge: This con-solidated proceeding in the above-numbered cases washeard by me in Rutland. Vermont, on January 30 and 31.February I and 2, and April II, 12, 13. and 14. 1978. Thecomplaint in Case I-CA 13442 issued September 15, 1977.On January 4, 1978, an order consolidating cases. amendedcomplaint and further notice of hearing issued in Cases ICA- 131442. 1 -CA- 13876. and I CA 13887. The amendedcomplaint was further amended at the hearing, and certainallegations of the amended complaint were withdrawn.The complaint, as amended both prior to and during thehearing, alleges that Staco, Inc.. herein sometimes referredto as the mployer. the C(ompany, or Respondent. unlaw-fully discharged Kyri Bibeau, Lorraine Perry. JosephineQuinn, and Francetta Baker. The complaint further allegesthat Respondent denied Darleen Williams reemployment.transferred Frank Caruso to a lower paying position andlater suspended him, and engaged in numerous indepen-dent violations of Section (a)( I ) of the Act.On January 31, 1978. the Board issued its decision inSlaco, Inc., 234 NLRB 593, ordering a hearing to be heldon the issues raised by the challenges to the ballots of JamesHamblin. Jr.. Michael Hampl. Alfred Pemberton. Freder-ick John Rhode VI. David Rudolph. Margaret Williams.Phyllis Jones. and Charles Ward. Subsequent to the Board'sorder, I granted the General Counsel's motion to consoli-date Case I RC 15176 with the three unfair labor practicecases before me for hearing and resolution of the challengedballots.Respondent has duly denied the commission of any un-fair labor practices.From the entire record.' including my observation of thedemeanor of the witnesses as they testified, and after dueconsideration of the post-trial brietfs, I make the following:I In its post-trial brief, the General Counsel moved to withdraw the unfairlabor practice allegation in par. 8(m) of the amended complaint. The motionis hereby granted.I Errors in the transcript have been noted and corrected464 points (out that "leadmen" are included in the unit descrip-tion agreed upon between the parties. The Board's positionwith regard to questions of' eligibility in stipulated unitcases is succinctly set forth in iunli/l Sec'uri ln. rancc('orporation o .4lncfric., 228 NLRB 1121. 1122 (1977). asfollows:In stipulated unit cases the Board applies a t oldtest. It is the Board's function initially to ascertain theparties' intent i tth respect to the disputed employeeand then to determine hether such intent is inconsis-tent with any statutory provision or established Boardpolicy. [Citing 711The lri'hnc ('Conipany, .190 NLRB 398(1971).]I conclude from the express inclusion of "leadmen" b,the parties in the stipulated unit that theN intended to in-clude "leadmen" or "leadpersons." Turning to the secondpart of the Board's test. I am persuaded that it would beinconsistent with the statute to arbitrarily blanket in underthe unit description any individual or individuals who maybe designated "leadmen." but enjoy the status of supervisoras defined in Section 2( I1 ) of the Act and therefore are not"employees" within the statutorN definition of that term. Ishall, therefore. turn to the determination of the status ofthe remaining seven challenged voters during the eligibilityperiod.4It is the Employer's position that James l.awless. RobertSirkus. and Steven awless are the supervisors of the manu-filcturing area and that in overseeing the routine operationon a day-to-day basis the Employer uses the services (t'leadpersons. According to Robert Sirkus. vice president ot'the parent corporation of' the mployer and productionmanager and personnel manager of the Poultnes. Vermontfacilitv. he. Plant Manager Steven Lawless. and Vice Pres-ident in Charge of Production James L.awless are the threepeople directly above the approximately 12 leadpersons atthe facilit. Sirkus asserts that the Employer has "sariousleadpeople in charge otf departments. areas of the produc-tion, the manufacluring chain." and that there are about175 employees. '1here are two shifts at the facility. and the12 leadpersons are split between the two plant buildings.Sirkus enumerates Ph llis Jones. Alfred Pemberton. Marga-ret Williams. Michael Hampl. and Frederick Rhode asamong the leadpersons.The Employer's position that the services of leadpersonsare used to oversee routine day-to-day operations. and Sir-kus' testimony that they are in charge of "departments.areas of production. the manufacturing chain" convincesme that leadperson are something more than rank-and-fileemployees. The Employer's assertion that only Sirkus.James Lawless, and Steven Lawless are supervisors in a unitof some 175 employees. or even 156 as the election tall'approximates. posits a rather unbelievable ratio of morethan 50 employees to each supervisor at an installationcomposed of two buildings operating two shifts. It is evenmore unbelievable when evidence that the three claimedsupervisors are rarely present during the night shifts is con-sidered. Further. Sirkus has the entire responsibility ofFINI)IN (s ( 1 \( 'I. Jt RlSI( ()NRespondent is a Virgin Islands corporation , ith a facilit\at Poultne. Vermont. where it is engaged in the manlulic-lure. sale. and distribution of clinical thermometers and re-lated products. Respondent annually purchases materialsvalued in excess of $50.000 at its Poultne. Vermont. loca-tion from points located outside the State of' Vermont, andannually ships products valued in excess of $50,000 directlxfrom its Poultne., Vermont, location to points located out-side the State of Vermont. Respondent is, and has been atall times material to this case, an employer engaged in con-merce within the meaning of Section 2(6) and (7) of' the Act.I. I Il.AB(OR OR( iNIZA IIONUnited Furniture Workers of America. AFI. C('10. hereinvariously called the Union or the Petitioner. is a labor or-ganization within the meaning of Section 2(5) of' the Act.II. IHE C('HAII.ENGED BALLOTS CAS I-R(C-15176In June 29. 1977. an election was conducted by the Na-tional Labor Relations Board pursuant to a Stipulation fiorCertification Upon Consent Election executed by the par-ties on May 23. 1977. and approved by the Regional Direc-tor for Region I on May 25. 1977. The election was con-ducted in an appropriate collective-bargaining unitconsisting of "All production and maintenance personnel.including leadmen and local truckdrivers employed byStaco. Inc.. at its Poultney. Vermont location. excludingoffice clerical employees, over-the-road truckdrivers.guards. and supervisors as defined in the Act." The tallywas 68 for the Union. 67 against. with 8 determinative chal-lenged ballots.The Petitioner and the Employer stipulated that CharlesWard is an ineligible employee because he was not an em-ployee on the election eligibility date. Accordingly. thechallenge to his ballot should be sustained.The Union challenged James Hamblin. Jr.. MichaelHampl. Alfred Pemberton. Frederick John Rhode VI. Da-vid Rudolph. and Margaret Williams on the ground thatthey are supervisors. The Employer denies that they aresupervisors. The Employer challenged Phyllis Jones on theground that she is a supervisor. The Union denies thatJones is a supervisor. Charles Ward. who has been stipu-lated to be ineligible. was challenged by the Board agentbecause his name was not on the eligibility list.The Employer takes the position that the six individualschallenged by the Union are leadpersons or mechanics. andI The facts set forth herein are based on a synthesis of the credited aspectsof the testimony of all witnesses. the exhibits. sipulations. and careful con-sideration of the logical consistency and inherent probahilit of the factsfound. Although I may not. in the course of this decision. discuss esers hit ofrecord estimony oir documentary evidence. it has been carelfull: weighedand considered. To the extent that eidence not mentioned herein mightappear to contradict my fact findings. that e idence has not been disregardedbut has been rejected as incredible. lacking in probative worth. surplusage.or irrelevant.' The pavroll date for eligibility s.as Ma I. 1977. and the election washeld on June 29. 1977ST A( )O, I N(C465 I)I('ISI()NS O() NAII()NAL. ABOR REI.ATIONS BOARD)maintainingl tile personnel departimient, and it is ohiousfrom the titles of the three that they have duties other thandirect superision t occupy some portion of their time.Although the lfreu)ing indicates to me that leadpersonis areindeed supervisors, it is not necessar t speculate or rel?solel on this cs idence because the evidence in each indi-vidual case supports the sanie conclusion.Alfred I'emberton is the leadlllan in the mercury roomand fixing department. Iie was salaried at $275 a week dur-ing the eligibility period and does not receive pay fr oer-time work. Although Sirkus testified that Pemberton h;adbeen salaried before Sirkus took over the personnel unc-tion. I do not believe that this explains why Pemberton'searnings are more than twice that of' rank-and-file employ-ees who are not leadpersons. Pemberton credibly testifiedthat the maintenance of' production in the mercury roomand fixing department is his responsibility, and that it is heto whom James l awless comes to inquire about the produc-tion in that department. Pemberton also testifies, and is cor-roborated by employees Hicks and Rochon, that he trans-f'ers employees within his department from machine tomachine if' they are running short of work or if he needswork done on a different machine or of a different type. liemoves the women around to balance the work and maytake someone oft' one machine and put them on another sothat production is speeded up. is decision as to whichemployee to move is made by him on the basis of' the em-ployee's relative experience and ability.Pemberton has directed employees to watch other em-ployees work for instructional purposes. Ie collects the per-sonal production record from employees after work andthen reports the production to the office by telephone. Ac-cording to Pemberton, there are about 10 employees work-ing under him in the mercury room. These employees havea half' hour break. Pemberton normally takes from 40 to 45minutes for lunch.Considering the foregoing facts with regard to Pember-ton's duties and compensation together with Sirkus' conces-sion that "we have various leadpeople in charge of depart-ments, areas of the production, the manufacturing chain,"and the obvious fact that if Respondent's position on thenumber of supervisors were to be accepted, there wouldonly be three supervisors in the plant, none of' whom hasbeen shown to he present on any regular basis in Pember-ton's department I am convinced that the evidence com-pels a conclusion that Pemberton, who responsibly directsand assigns people in the performance of their work on thebasis of his independent judgment, is a supervisor withinthe meaning of Section 2(11) of the Act and the challengeto his ballot should be sustained.During the eligibility period Margaret Williams was theleadperson in the pipette department. She was salaried at$245 per week. Like Pemberton I do not believe that shewas paid twice as much as rank-and-file employees solelybecause she had previously been salaried.Williams' testimony that her duties included training em-ployees and making sure they did the job right, keepingemployees' production records, and disciplining people, andthat she never asked higher supervision to do anything inthe pipette department because she knew what to do in thatdepartment, is consistent with Sirkus' testimony that theEImployer has "arious leadpeople in charge of depart-ments." According to Williams, she would move employeesto diferent machines when their machine broke down, and*`hen she had more than one machine available she wouldpul the employee on whichever machine most needed anoperator. I do not credit her testimony that that decisionwras made h James l awless because I do not believe thatthe evidence supports a finding that he was that intimatelyconnected with the details of running the plant, and shetestified that she never asked the lIawlesses how to do anv-thing in the department. Ftirthermore, I credit the testi-mony of employee Roberta Brown, who impressed me asan honest and straightforward witness, that when JamesI awless introduced Williams to the employees he said thatanytirne the employees had any problems and needed any-thing they should go to Williams because she had the au-thority to do what she felt was best. ['mploees had to tellWilliams when they left work earl, hut it appears that em-ployees lit work pretty much on their own and did nothave to receive direct permission to leave. lThe only require-ment seems to be that they must tell their leadperson whonoted it on the department record. I find the testimony ofJean Bea,ion and Griffith Morris that Williams would as-sign emplosees to their machines in the morning when theycame into work to be candid and believable. I further findthat Williams reprimanded Kyri Bibeau on June 27.The evidence with regard to Williams' duties as a lead-person. viewed in conjunction with the paucity of supervi-sion in her department were she not a supervisor and theunrealistic supervisory ratio asserted by Respondent in theface of' Sirkus' statement that leadperson are in charge ofdepartments, leads me to conclude that Williams has theauthority, in the interest of the Employer, to assign, disci-pline, and responsibly direct employees in their workthrough the use of her independent judgment. Accordingly,I find that Williams is a supervisor within the meaning ofSection 2(1 ) of the Act. and recommend that the challengeto her ballot be sustained.James Hamblin Sr.. was earning $5.72 per hour duringthe eligibility period. he Employer maintains, as RobertSirkus testified. that Hamblin is a mechanic repairing heavyequipment with no supervisory authority. Hamblin wasworking on the night shift in the back building. Sirkusstates that there was no leadperson present and Hamblintook care of' problems that came up during the shift unlessthey were unusual problems. In the latter case he wouldcontact Steven or James Lawless or Sirkus, presumably bytelephone. If anyone wanted to leave early they would tellHamblin and then leave. Hamblin would then report it thenext day. Hamblin made the necessary assignment of indi-viduals to different machines during the course of an eve-ning. There was no other supervisory person present in theback building during the night shift, and the evidence indi-cates that neither Sirkus nor James or Steven Lawless werepresent at the facility after about 6 in the evening. If Ham-blin were not a supervisor, the employees in the back build-ing would have been totally without supervision for the ma-jor part of their shift, and it appears that in most instancesthei would have been without supervision throughout theentire shift. I note that mechanic Arnold Kasuba referred toHtamblin as his boss while he wais testifying. Further, it was4(6 stitute for the I week in Mas. As leadperson in the con-tracting department. Rhode assigned employees to ditterentmachines if they ran out of work or i the machine brokedown. and exercised his independent judgment as to theirindividual abilities in deciding what work the! would getand assigned them to it. He based his decision as to ho hewould select for assignment to a certain task on their senior-ity and their skills within the contracting department. Al-though he consulted with Hampl during his training periodregarding assigning people to jobs outside the contractingdepartment. he assigned work to people within the con-tracting department on his own authority without checkingwith Hampl, or, so far as the record shows. anyone else.Accordingly. I find that during the eligibility period Rhodehad and exercised the independent authority to assign workto employees and responsibly direct them in the perform-ance of their duties. These factors establish that he was asupervisor within the meaning of Section 2(11I ) of the Act.which is supported by the absence of any other direct su-pervisor for employees in the contracting department. 1-therefore recommend that the challenge to his ballot besustained.Phyllis Jones was the leadperson in the silk screening de-partment during the eligibility period. The Employer prot-fered no evidence, other than the conclusory statement otRobert Sirkus to the effect that all leadpersons had thesame duties, to support its contention that Jones was astatutory supervisor during the eligibility period and at thetime of the election. The Employer, in its brief. states thatno testimony was presented relative to Jones because it isthe Employer's position that all the leadpersons do thesame job and that the testimony relative to one is indicativeof the supervisory status of all. Although the direct ei-dence on the duties of Jones is scant. other than the factthat she is a leadperson. I am persuaded that leadpeople arein charge of the departments and that Phyllis Jones is oneof those leadpeople. From this. combined with the absenceof any evidence of any other direct supervision in the de-partment if she is not a supervisor, and the highly improb-able supervisory ratio advanced by the Employer, it canreasonably be inferred that Phyllis Jones. as leadperson inthe silk screening department. was performing substantiallythe same duties as the other challenged leadpersons dis-cussed herein, and had substantially the same authority.Accordingly, I find that she was a supervisor during theeligibility period and on the election date and that the chal-lenge to her ballot should be sustained.Having found that all of the challenges should be sus-tained, I will recommend that the Board issue a Certifica-tion of Representatives to the Petitioner because it has ob-tained a majority of the valid ballots cast in the June 29.1977. election.IV. APPI.tCATION OF SECTION 10B TO GENERAL COUNSEL'SAMENDMENT OF THE COMPLAINTAt the beginning of the hearing the General Counselmoved to amend the complaint by including therein 14 alle-gations of Section 8(a)( I) violations (including threats, in-terrogation. institution, and enforcement of rules governingemployee's union talk, discriminatory enforcement of a no-Hamblin who reported to Michael Hampl. on May 5. 1977.that employee Frank Caruso was passing out union litera-ture to an employee in the back building. Hampl was theleadperson in the thermometer department in the frontplant at the time and Caruso worked in that department.I find that James Hamblin was a supervisor during theeligibility period and that the challenge to his ballot shouldbe sustained because he was the sole person in the hackbuilding with any authority to act on behalf of the Em-ployer. he took care of problems that arose during the shift.assigned employees to various machines without checkingwith any other supervisor, and is referred to as the "boss"by at least one employee.At the time of the election Michael Hampl was the lead-man foir the thermometer department on the night shift.The Petitioner adduced unrebutted evidence that Hamplwas in charge of the entire front building during the nightshift and no other supervisors were present. Further, em-ployees Caruso and Hayes testified without contradictionthat Hampl regularly reassigned employees from machineto machine. Hayes was sent home by Hampl one eveningbecause she arrived late to work, and it was Hampl whosent Caruso home, without checking with higher supervi-sion, for distributing union literature. Employees were toldupon hire that Hampl was to be their supervisor and it isclear that Hampl possessed and exercised the authority ofSection 2(1 ) supervisor in reassigning employees, grantingthem permission to leave early, and disciplining them. Iconclude. in the words of witness Caruso, that "Mike'smain function was the general supervision of all the em-ployees in that building on that shift." Accordingly, I rec-ommend that the challenge to his ballot be sustained.I agree with the Petitioner that David Rudolph was asupervisor during the eligibility period. His receipt of a pro-duction leadperson wage rate retroactive to June I. 1977.indicates to me that he must have been doing leadperson'sduties during that time, and this is supported by the testi-mony of employees Caruso and Bruno to the effect thatthey were told by Rudolph considerably prior to the elec-tion that he was taking the new job as a promotion. Fur-thermore, the evidence proffered by employees Morris andBeayon that Rudolph did assign employees to various tasksis credible. This evidence, together with the unrealistic su-pervisory ratio proffered by the Employer is sufficient toestablish a prima facie case that Rudolph was a supervisorduring the eligibility period. That prima fuacie case has notbeen rebutted and I conclude that the challenge to his bal-lot should be sustained.In the spring of 1977. Frederick John Rhode VI was theleadman in the contracting department and in training tobecome the leadman to take Hampl's place. He became thethermometer department leadman on August 29. 1977. re-placing Hampl. Rhode took Hampl's place for I week inMay while Hampl was assigned to the day shift, and per-formed Hampl's duties during his absence. Inasmuch as theduties of Hampl were such as to make him a supervisor, it isobvious that during that week that he replaced Hampl.Rhode was acting as supervisor. Rhode continued to per-form his duties as leadperson in the contracting departmentwhile he was training under Hampl and serving as his sub-4h7STACO. INC. I)I.(ISIONS ()1 NAHO()NAI. IABOR REI.ATIONS BOARDdistribution rule with respect to uion literature. institutionofl a pension plan prosision to discourage union activities.andi the plrnilisc of a raise to one emplosee to he effectiveafter the Board cot:.lucted electionl and three allegations ofviolations of Section 8(a (3) consisting of a refusal to pro-cess Ksri Bibeau's workmen's compensation claim,' suspen-sion of Frank C(aruso, ad a denial of reemployment to Dar-lene Williams. I permittedl the amendment overRespondent's objection.Responident contends that the various charges andamended charges are not broad enough to cover the aboveallegations, and that the General Counsel had the evidenceon Caruso's suspension on August 24. 1977. prior to theissuance of the September 15 complaint and the January 4.1978, amended complaint. T'hat General Counsel may havehad such evidence is not a controlling factor.It is true that the charge filed on August 2. 1977, in ('aseI CA 13442, the amended charge of September 24. 1977.in the same case, the charge filed on November 21, 1977, inCase I (CA 13876, and the charge filed on November 22,1977, in ('ase I ('A 13887 do not allege the specific actscontained in the General ('ounsel's amendment at hearing.The violations alleged in the contested amendment cover aperiod from March 9, 1977, to January 10, 1978.Each charge or amended charge contains the conclusoryprinted language, below specifically alleged incidents, read-ing, "By the above and other acts, the above named em-ployer has interfered with, restrained, and coerced employ-ees in the exercise of' the rights guaranteed in Section 7 of'the Act." The alleged violations of Section 8(a)(1) in theopposed amendment are independent acts. The Board hasfound the above-quoted printed language in the chargeform to be adequate to support specific allegations of inter-ference, restraint, and coercion in the complaint. Accord-ingly, I reaffirm my ruling at hearing permitting the amend-ment of the complaint to allege 14 additional violations ofSection 8(a)( ) of the Act. None of these alleged incidentsoccurred more than 6 months prior to the original chargecontaining the quoted printed language.Turning to the two amended allegations of Section8(a)(3) still before me, neither is alleged in any charge andno charge or amended charge contains any specific allega-tion with regard to Darlene Williams. However, the originaland amended charge in Case I CA 13442 alleges a transferof Frank Caruso on May 25, 1977. to be violative of Section8(a)(4) of the Act, and the amended charge further allegesCaruso's transfer to be violative of Section 8(a)(3) of theAct. I find that the alleged refusal to reemploy Williams onor about November 21. 1977, and the alleged suspension ofFrank Caruso on or about May 5. 1977, arose from thesame factual situation, were of the same class as and wereclearly related to discharges and other adverse actionsagainst employees alleged in the various charges. and eachoccurred within 6 months of a charge filed alleging relatedviolations of Section 8(a)(3).7 In sum, all of the charges and'This allegation was subsequently withdrawn and therefore need not beconsidered.6 Benner Glass Co., 209 NLRB 686, 687 (1974).'Jack LaLanne Management Corp., 218 NLt.RB 900. 912 913 (1975): andauthorities cited therein.the allegations of the complaint, as amended, refer to eventsthat were part and parcel of Respondent's alleged patternof conduct toward employees designed to inhibit theirunion activities. I am convinced that my ruling permittingamendment at the hearing was correct.A. BacklgroundThe Union's campaign at Staco commenced when em-ployee Roberta Brown made a telephone call to the Unionin early Februarv 1977.7 According to union representativeMoyer. the first meeting with employees in the course of theUnion's campaign was March 5. Employees RobertaBrown, Josephine Quinn, Frank Caruso. David Rudolph.Lorraine Perry. and C'hristine Murray were among thosepresent. By letter of March 7. received March 8, Moyeradvised the Company of the formation of' a union organiz-ing committee composed of Roberta Brown--chairman,Lorraine Perry. Frank Caruso, David Rudolph, Sheryl Do-ran. Mary Murray, and Josephine Quinn. Moyer sent Re-spondent letters on March 15 and 24, and June 13. namingother employees to the organizing committee. The March15 letter named Sandra Smith. The March 24 letter namedDebbie Wade, Jean Beayon, and Cheryl Burke. The June13 letter added Phyllis Jones. Emily Martell, Martha Evans,and Rita Thomas.By letter of May 2, received by Respondent on May 3.Moyer requested recognition and offered to submit to acard check to demonstrate the Union's majority. Respon-dent's President I. Walter Munzer. on May 3, refused Moy-er's request and suggested that the question of representa-tion should be resolved through Board procedures.Thereafter, the Union filed the petition for election in CaseI RC 15176. The Company and the Union met at theBoard's offices on May 23 and executed a Stipulation forCertification Upon Consent Election. Present at this meet-ing were employees Frank Caruso. Lorraine Perry, and Ro-berta Brown. The employees did none of the talking at themeeting. The election was conducted on June 29 and thevarious charges were filed at the times noted above.B. Violations Alleged1. No-solicitation and no-distribution rules andsuspension of Frank CarusoRespondent has maintained plant rules since January I,1976, which notify employees that they can be dischargedfor various infractions including the following:17. Soliciting, or collecting funds for any purpose onCompany time unless cleared with the Manager.22. While at lunch, rest or smoke break, employees areto refrain from socializing with those who are at work.Although I find no fault with rule 22 as written, rule 17 isunlawfully broad. The Board has found that the term"Company time" is "unduly ambiguous and tends to con-note all paid time from the beginning to the end of the workshift, and can easily be interpreted as a restriction on solici-I All dates herein are 1977 unless otherwise indicated.468 STACO INC.tation during hreaktime or other periods when employeesare compensated although not actively at work" FlorilaSteel Corporation 215 NLRB 97, 98 99 (1974).' Respon-dent proffered no eidence tending to show that the ban onsolicitation was necessary for any legitimate purpose. Themere existence of an overly broad rule tends to restrain andinterfere with employees rights under the Act even if notenforced. Inasmuch as rule 17 is invalid on its face it is notnecessary to show that it was ever enforced.' I find rule 17violates Section 8(a)(1) of the Act.According to Roberta Brown, whom I observed to be acareful and credible witness, on or about March 9 JamesLawless. vice president in charge of production, called herinto the office and told her that she was not to talk aboutunions during working hours, on pain of discharge. hutcould talk about it before work, during breaks. at lunch.and after work.James Lawless agrees that he told Brown to curtail hertalking about the Union to periods before work, and duringbreaks and lunchtime. He states that this conversationarose from complaints of other employees about union talkin their area while they were working. This is unsupportedby employee witnesses. According to James .awless. he letemployees know that they would be discharged if the)talked about the Union during worktime.Brown testifies that, after James Lawless spoke to her.she returned to her machine, and then heard an announce-ment over the loudspeaker that there was to be no talkingabout unions during working hours. or passing out of mate-rials concerning the Union during working hours. and thatanyone found doing so would he discharged. I credit Brownon this subject because she appeared to be testilving hon-estly, and Respondent proffered no evidence as to who an-nounced this rule or any credible evidence that the rule wasannounced over the loudspeaker in any words other thanthose stated by Brown. The closest thing to it is James I.aw-less' testimony that he had let it be known to employeesthat if they talked about the Union during worktime theywould be discharged, which I am convinced reters to hisconversation with Brown.' It is by now well establishedthat a rule prohibiting employees from soliciting or distrih-uting during "working hours" is prima fachie too broad. 2Lorraine Perry testified that she was told by James Lasw-less that he understood she had talked to employee BettyButler on company time about the Union and he would likeher to stop it. Perry concedes that neither she nor Butlerwere on break on this occasion when they were talkingabout the Union, and it would appear that James Lawless'concern on this occasion was directed toward conduct dur-ing "work time" for both women. I conclude that eventhough the injunction to Perry on this occasion did not onits face transgress employees rights, because it clearly re-ferred to conversation while both employees were working,neither did it retract or modify the announcement of March9 or advise the employees that it was not to be enforced.9See also Florida Steel Corporation. 223 NLRB 174 (1976)'0Blue Cro.ss-Bue Shield of Alabama. 225 NLRB 1217. 1220 (19761.t Sirkus' testimlony that employees were told that worktime was not to heused for distribution of union matenal or union discussion comports with thetestimony of James Lawless, but does not appear to be a reference to heloudspeaker announcement.12 Esser International. Inc., 211 NLRB 749 (1974).It is plain that there is a selling and deliver of' Asonproducts, toys, and similar merchandise, and the distribu-tion of raffle tickets together with loitters drawvigs at theplant on a regular basis. orraine Perr asserts that some ofthis activity was done on breaktime and some was done oncompany time. She sold pillows at the shop. solicited thesale of toys. and participated in the plant lotterN that washeld on ThursdaN or Frida5afternoon. I heliee her testi-mony that she never receised any clearance }frolil the ('om-pany to do this soliciting, and that she took orders andcollected moneN therefor on companly time.'I do not credit the testimon, of Leadpersons ('harlton.Booth, and Barker that the> knew of no A\on or similarsales during working hours. Apart front the fact that I findit unbelievable that the widespread Avon products. to,sales, lotteries. raffles. and similar activit\ did not at timestake place among emplos ees at work, mi observatioln otf thewitnesses testilying on the matter convinces me that thetestimony of Perry and other employees, to the eect thatthese various endeavors were carried o during workinghours, is more reliable.'There is no showing that Respondent entorced anll no-distribution rule prior to its March 9 aMnnoncernent ti otherthen the testimon' of Stes en Lasi less that he told officeclerical KathN Bargmann not to deal in Ason products dur-ing worktime. and the claim of 1. Waller Muizer. Sta;copresident, that he told Bargmann t quit selling Alon. I histestimon> of Lawless and Mnlunzer is eroded hb the failure ofRespondent to adduce eidence on the topic trom Barrg-mann who was clearly aailable anld testilied on other malt-ters.Respondent's March 9 loudspeaker annoulnccmtnll of no-solicitation and no-distributiOt rules. which I finld to be toobroad and violatise oft' Sectioi 8(a)( I ) t' the Act ol Its face.came hard oin the heels of its receipt, oin March 8, of' theUnion's letter idcnilitinig seven employee inemlbers tof' itsorganizing coimtllnttee. Ilhis tining ot' the .tantulltncenlent.together ith the singlinlg out of Robe-rta Br) ,n. ssho w;asdesignated orgaiing coilliitee cllailxrtollan ill theUnion's letter, on the same lda' as the employee to whomnRespondent's rule on union talk was apparenltl irst im-parted persuades me that Respondent was stimulated bhthe Union's letter to move against union actisitx at its facil-ity. I found James Lawless' testimon\ that lie talked toBrown because of employees' complaints to be unconvinc-ing and bereft of supporting e vidence. The loudspeaker an-nouncement. as well as the other statemients of the rules bsRespondent, were directed at union activitN and made nomention of the employees' long-standing merchandisingand gambling practices. There is no evidence that the rulesannounced March 9 were needed to obviate litter or anyother production or discipline problems. and I am con-vinced that Respondent's purpose was to throttle union ac-I3 Eniployees Caruso, Quinn. and Jones agree with t'errt that he selingand raffles are conducted on conmpainy itie. concluded fron lislening tothese employees and Perry that the thrusl ot their testimon- was that heeactivities are carried on in work areas during ,orkilng tile the parlitl-pants.i4 Sirkus' tesllmony that he ohsersed nlonc ot the as itY , o1n orkinledoes not estabhllsh that it did tol happect469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivity at its inception and that the matter of Avon productsand so forth were of no great concern to Respondent. So faras the record shows, no one was reprimanded or otherwisedisciplined for there nonunion activities, except for the as-serted instruction to Bargmann not to sell Avon products.I am convinced and find that the rules announced onMarch 9 were violative of Section 8(a)(l) of the Act becausethe prohibition of talking or distributing during "workinghours" is too broad and it was not explained to employees.other than Brown and Perry, that soliciting or distributingwas permitted during breaktime or other periods when em-ployees were not actually working." I also find the an-nouncement of the rules was not to further a legitimatebusiness interest, but was done solely to impede successfulunion organization by its employees.Frank Caruso asserts that he was told, by "one of thebosses" at a meeting of employees held in early March, thatemployees were not allowed to talk about the Union oncompany time. I credit him because this is consistent withrule 17. and Respondent seems to agree by citing this in itspost-trial brief as evidence of Caruso's knowledge of an ex-isting rule applicable to Caruso's actions of May 5.On May 5, Caruso was passing out announcements of anupcoming union meeting prior to starting work and duringhis breaks. During one of his breaks he took copies of theannouncement from the building in which he worked intothe other plant building, and there gave them to employeeDonna Cook to distribute.? Cook was working, not onbreak, at the time. I conclude, from a synthesis of the credi-ble portions of the testimony of Caruso, Cook, ArnoldKasuba. Frederick Rhode, and Michael Hampl, that thefollowing logically probable sequence then ensued. Me-chanic Kasuba mentioned to Caruso that he should not bepassing the announcements out on worktime. Kasuba toldsecond shift supervisor James Hamblin what Caruso haddone. Hamblin called Caruso's supervisor Hampl and toldhim Caruso had passed union literature to Cook while shewas working. Either Hampl or Rhode" unsuccessfully triedto call James Lawless. Hampl then told Caruso that he hadmade a mistake and Caruso asked what it was.' Hamplreplied that Rhode had passed out union literature to awoman in the other building at a time she was not on break.A discussion then ensued between Hampl and Caruso as towhat was to be done about it. According to Caruso, he toldHampl to do whatever he was supposed to do. Hampl andRhode aver that Caruso asked if he should leave. I creditHampl and Rhode. In any event, Hampl and Carusoagreed that Caruso should go home. I do not believe thatCaruso would have left on his own absent direction fromhis supervisor Hampl that he should, and I am convincedthat Hampl made the decision that caused Caruso to leave.I credit Caruso's uncontroverted testimony that Hampl toldhim to go home and see James Lawless or Robert Sirkus thenext day. Caruso then left.'5 Essex International, Inc., 211 NLRB 749 (1974).I6 I do not credit Caruso that this was by prearrangement.i' Which made the call is of no consequence.18 I credit Rhode and Hampl over Caruso because Caruso impressed me asa witness given on occasion to shading the facts for purposes of self-justifica-tion.The following day Sirkus called Caruso and told him tostay home that night (a Friday) and next work night (aMonday) and then return to see Sirkus the Tuesday afterthe second work night off. Caruso stayed home Fridaynight, but went to the plant on Monday and met with Sir-kus. According to Caruso, Sirkus told him that his acts ofThursday night were serious, he would be discharged if hedid it again, and Sirkus did not want him to go into theback building again. Sirkus says that he gave Caruso awarning about interfering with people at work, and toldhim he would be discharged for repetition of his actions.According to Sirkus, he also told Caruso to "stop all thisother foolishness." and admonished Caruso to talk to peo-ple or hand things out only in accordance with the solicita-tion and distribution rules. Sirkus also told Caruso therewas no need for him to go to the other building, andstressed the need for keeping mercury contamination fromthat building.'9I do not credit Caruso that Sirkus told himRespondent was going to keep an eye on Caruso and heought to be careful because of Caruso's tendency to occa-sionally expand and because I believe this to be Caruso'snot unwarranted perception of the message Sirkus was con-veying, as distinguished from its actual wording. It is impli-cit in Sirkus' admitted comments that he was letting Carusoknow his conduct would be monitored for repetitions of hisprevious actions.Sirkus told Caruso that he could return to work that verynight, but Caruso elected not to. I therefore conclude thatCaruso was suspended by Hampl for the remaining portionof his Thursday night shift, and by Sirkus for the entireMonday shift. Although Sirkus attempts to cast Caruso'sactions in a mold of interfering with other employees, I ampersuaded that this is more decoration on the real reason.which was violating Respondent's no-solicitation or no-dis-tribution rules. This is illustrated by Sirkus' insistence thatCaruso adhere to these rules as promulgated by Respon-dent. Furthermore, I believe it is fairly inferrable, in thecontext of the conversation and the acts of Caruso forwhich he was suspended. that Sirkus admonition to "stopall this other foolishness" was a reference to Caruso's unionactivity. I regard Sirkus' reference to possible mercury con-tamination as an afterthought relied upon by no one as abasis of Caruso's suspension.Inasmuch as Caruso was suspended for violation of Re-spondent's unlawful rules on solicitation and distribution.his suspension also was violative of Section 8(a)( ) of theAct.'0Respondent had knowledge of Caruso's union activi-ties from the May 5 events, as well as prior notice from theUnion that he was on the organizing committee, and Sir-kus' injunction to "stop all this other foolishness." in itself aviolation of Section 8(a)(1) of the Act because it is an in-struction to abandon union activity, betrays a motive tocoercively restrict Caruso's union activity. Accordingly, Ifurther find that Caruso's suspension was effected in orderto discourage his union activity, and Respondent therebyviolated Section 8(a)(3) and (I) of the Act. Similarly, I find1' Respondent's written "Special Mercury Rules" make no reference toany need for curbing inter-building movement"2A.T & S.F Memorial Hospitals, Inc., 234 NLRB 436 (1978).470 3. Promise of a raise to Griffith MorrisGriffith Morris was promoted from janitor to warehouse-man, effective June 15, b Staco's president, I. Walter Mun-zer. Nothing was said to Morris about a pay increase at thetime. A week so later, prior to the election of June 29. Wal-ter Munzer and Robert Munzer. vice president of Staco.were walking in the plant and crossed paths with lorris.2:Walter Munzer told Morris that he would be getting ahigher wage for his new duties. I credit Morris that Mlunzersaid that the raise would not appear in his paycheck untilafter the election. The comports with Robert Munzer'svague recollection that his father said the raise would prob-ably be in a couple of weeks, and I do not believe it likelythat Morris would have only been told he would get a raise"in time" as Walter Munzer testified. According to Morrishe received the raise from $2.40 to $2.55 after the election.David Rudolph, to whose job Morris sass he succeeded.had earned $2.55.I find nothing unlawful in Walter Munzer's statement.Morris' job change was a promotion for which the increasein pay was warranted in order to match that of the previousincumbent. This is not an instance where an emploher an-nounces wage increases prior to an election for no apparentlawful reason. In my opinion Walter Munzer's mention ofthe election was nothing more than a convenient time refer-ence and connotes no unlawful purpose. Contrar, to theGeneral Counsel's contention that the announcement oft' theraise can only be seen as a promise of benefit designed toinfluence Morris' position on the Union, it can equall aswell be seen as a recognition of satisfactory performance inthe new job entitling Morris to the wage commensuratewith his duties. I view the comments of Walter Munzer asoff-the-cuff remarks, in the course of a chance meeting de-signed solely to advise Morris of the Compan's approvalof his performance which would be more tangibly expressedin his paycheck in the near future. The raise was not condi-tioned on the outcome of the election, and the evidencedoes not support a finding that Respondent singled outMorris from approximately 150 employees to be the fa-vored recipient of a wage increase in order to affect theelection.4. Interrogation of Griffith Morris b Steven LawlessGriffith Morris credibly recounts that on election da, orthe following day. Supervisor Steven Lawless asked him it'he could tell Lawless how he had voted in the election.:'This is obvious interrogation of an employee with regard tohis union sympathies and violates Section 8(a)(I) of theAct.5. Conversation of I. Walter Munzer and Diane VanGuilderContrary to the General counsel, it does not appear fromthe testimony of Van Guilder that Munzer asked her.21 I credit the Munzers that Robert Munzer was present. and conclude thatMorris' memory on that score was faulty2 I do not credit Steven Ltawless' hare denial in response to a leadingquestion, nor do I believe that Dasvid Rudolph's bare denial. also in responseto a leading question. that he heard Lawless make such a statement estab-lishes that Lawless did not.that Respondent violated Section 8(a)(3) and (I) ot the Actby barring Caruso from entry into the back building. I donot believe that Respondent must grant employees the rightto run hack and forh between buildings at their sole discre-tion, nor do I believe that Respondent must permit a mer-cury contanmination hazard to develop. I do however be-lieve that when Respondent barred Caruso from the backbuilding it was acting on antiunion considerations ratherthan the other concerns voiced by Sirkus,2' and should berestrained from further interfering with employees Section 7rights for unlawful reasons.2. Alleged threat by Sirkus to RidolfoAt the hearing the General Counsel amended the com-plaint to allege that Robert Sirkus threatened employeeJoan Ridolfo on or about April I. 1977, with plant closure.Ridolfo was working at Staco, while on layoff from Gen-eral Electric. in March or April when she was approachedby Sirkus. Ridolfo first testified that Sirkus asked her if shewas laid off from General Electric and, receiving an affir-mative answer, commented that Ridolfo knew that theUnion would never get in and Ridolfo had a lot to lose andnothing to gain because she was on layoff from GeneralElectric. and Respondent had other plants that closed whenthe union came in. On cross-examination, by way of affir-mative answers to leading questions, she stated that she toldSirkus that she was going back to General Electric in 1977,and Sirkus then asked her what she would have to gain byvoting for the Union if she was returning to General Elec-tric.Sirkus testified that he asked Ridolfo if she expected to berecalled to General Electric soon, received a "yes" answer.asked what difference the Union made to her, and stated hedid not understand what advantage it was to her. He fur-ther avers that Ridolfo then said she thought the peopleneeded a union, and he repeated that he did not understandand left.Sirkus does not specifically deny telling Ridolfo that heknew the Union would never get in, she had a lot to lose,and nothing to gain, and the Company had other plantsthat closed when the union came. I therefore credit hertestimony to that effect. The inconsistencies betweenRidolfo's testimony on direct and cross-examination are im-material in view of her uncontroverted testimony notedabove and Sirkus' admission that he inquired into her unionsympathies.I conclude and find that Sirkus coercively interrogatedRidolfo regarding her union sympathies. I further find that,by telling her the union would never get in, Sirkus im-pressed on Ridolfo Respondent's adamant antiunion deter-mination and set the context for his threatening statementsimplying that her support for the Union would work to herdetriment and the plant would close if the Union got in.Sirkus' interrogation and implied threats violated Section8(a)(I) of the Act.21 Sirkus agrees there is no written rule about going back and forth e-tween buildings, and his claim that this rule was enunciated to lead people isotherwise unsupported.STACO. INC.471 I)[ ('ISI()NS ()1: NA I()NAI. ABOR RELATIONS BOARDshortl helore the election. how people were going to ,ote.Van (uildlter rcpcatedl\ denied being asked about cmplo -es' union s mpathies or how they would vote. Inasmuch asthe (;eneral ( ounwrl adduced no evidence on the point.other than her own iphe dliv. there is nothing for Respon-dent to rebut and the allegation fils for want of prooF.6. (onversation of I Walter Munzer and CharlotteI .a :ountainl'l ountain credibly testified that, about a week beforethe election. Munzer asked her how an employee was goingto vote. Munier does not deny this, but states he has norecollection of such a conversation. Respondent contendssuch a statement is noncoercive and de miinims. I disagree.The question is not isolated in view of the other unfair laborpractices found herein, and I have considerable difficultyimagining such an inquiry by the company president of arank-and-file employee whose economic livelihood is sub-stantially under his control to be harmless or other thaninherently coercive. Accordingly. I find Munzer's questionto be unlawful interrogation within the meaning of' Section8(a)( ) of the Act,7. Conversation of I. Walter Munzer with employees JoanRidolfo and Catherine HayesThe evening before the election. Munzer came to the ma-chine where Ridolfo and Hayes worked and spoke to them.Ridolfo remembers him saying that as long as there were nounions there would be no layoff, he would never have aunion take over, and for the employees best interests theyshould make sure they voted no on the morrow. He men-tioned that the Company had trouble with unions andclosed plants in the Virgin Islands and New Jersey.Hayes' only recalls a portion of Munzer's remarks to theeffect that as long as there was no union in the shop therewould be no layoff. On cross-examination. Hayes testifiedthat Munzer said: "we don't have a union here: we've neverhad a layoff."Munzer's responses, which I do not credit, consist solelyof simple denials in response to leading questions pro-pounded by Respondent's counsel restating the testimonyof Ridolfo and Hayes. Little weight can be given to suchtestimony in the face of the more detailed account by twowitnesses who appeared to be forthrightly testifying to thebest of their recollection. I do not believe that such a con-versation never occurred or was fabricated by Hayes andRidolfo. Hayes was still employed by Staco at the time ofher testimony and not likely to falsely testify against heremployer.I regard the testimony of Ridollfo and Hayes as compli-mentary rather than contradictory. That Munzer may havesaid the Company had no union and had never had a layoffdoes not defeat the testimony that he said that there wouldbe no layoff as long as there was no union. Both imply thatno layoffs were contingent on not having a union and thathaving a union would result in layoffs. His further discus-sion of past trouble with unions, coupled with plant closingsand his declaration of implacable resistance to a unionwhich was a prelude to his admonition that employeesshould vote against the union for their own good, wereclearly calculated to instill fear of' retaliation by Respon-dent. I conclude that Respondent, by its agent 1. WalterMunzer. threatened employees with layoffs and plant clo-sure if they supported the Union, and thereby violated Sec-tion (a)( 1) of the Act.8. The pension plan notificationRespondent's retirement plan became effective January1, 1976, and employees saw and examined it prior to thebeginning of the union activity in 1977. In addition to thisdocument. Respondent issued another document to its em-ployees outlining the "Company's Defined Benefit PensionPlan." This outline bears an effective date of January I,1976. but no issuance date. The only direct evidence on theissuance date was provided by the uncontroverted testi-mony of Phyllis Jones that the outline was distributed toher and other employees in October or November 1977. Shedenies ever seeing it before. I detected no indication of dis-sembling, therefore I credit her. This document distributedin 1977 contains a summary of the defined benefit pensionplan provisions. In the midst of this repetition appears aparagraph stating:However, the Plan provides for forfeiture of yourvested interest ift' you do anything detrimental to the(Company.The summary nowhere defines what "anything detrimen-tal to the Company" might be, nor does the document dis-tributed in 1976 contain any like reference or an: provisionwith respect to forfeiture of benefits. Respondent profferedno evidence in explanation of the meaning of the quotedparagraph or the reason for its insertion into the summary.The evidence before me, which Respondent has elected notto rebut, prima fiWci establishes that the document with thisparagraph in it was issued after charges were filed and com-plaint issued in Case I CA 13442. Considering Respon-dent's overt expressions of fixed opposition to the Union inspeeches and conversations with employees, and its otherviolations of the Act prior to the issuance of the paragraphin question I am persuaded that employees reading thedocument, knowing that Respondent considered union rep-resentation detrimental to its business, could not help butconstrue the quoted statement as a threat of loss of pensionbenefits if they supported the union. In arriving at this con-clusion I have taken note that although the election hadbeen held before the statement issued the question concern-ing representation was not resolved, and is still not resolvedin view of the determinative challenged ballots. I also find,in the context of Respondent's antiunion conduct, the out-standing complaint, and a complete absence of any evi-dence ofjustification for issuing such a statement, that Re-spondent's intent in so issuing was to coerce employees intoabandoning the Union. Accordingly, I find that Respon-dent, by issuing the quoted paragraph to its employees, in-terfered with, restrained, and coerced them in the exerciseof their Section 7 rights, including giving testimony to theBoard, and thereby violated Section 8a)( ) of the Act.Furthermore, assuming arguendo that the statement waspublished to employees prior to the onset of union organi-472 really care what he produced. Both Rowe and I rud' Boothcomplained to supervision2>that (artuso wxas turilllg outbad blisters. Although the witness are not precise on thedate the complaints started. I conclude from (aruso's reftr-ence to March or April with respect to his talk with Rowe:the implication in Rowe's testilronL that it occurred inApril or May: Booth's statement that employees startedcomplaining to her in April and Ma,. which caused her tocomplain to Steven l awless. Sirkus. and I.eadilnan Reed:and Steven Lawless' testimon that Booth cmplainled inMay: that it is most likely that employees compla.intsreached supervision in late April or e;arly Ma.Upon receiving these compl.aints. James and Steven l.aw-less, in early May, checked work that (Caruso hd producedand found bad work. The went to Caruso atnd told hilthey were finding a lot of hbad work fromn him. Complaiintscontinued to come in and Steven .as less went to (Caruso afew days later and told him that his work continued to bebad. Caruso explained that hlie was having difficulty sleepingat night, was taking a sleep prevention prepar;tion. andwas almost failing asleep oil the job. awless old ( lrtusothat Lawless could not have employees going to sleep onmachinery and that he might be able to find Caruso aI johon the day shift if it would help. Caruso did not A, mi towork on days and did not accept this proffer.Steven and James l.awless again isited Caruso in nid-Ma) and told him that his work cointinued Io he poor.Caruso's machine was completely automated b I, Ma 23,and he was transferred to the other opening out machine.beginning May 24.Steven and James Lawless again spoke to (Caruso abouthis work on May 25,. pointing out that his work on hisnewly assigned machine was unacceptable. They showedCaruso a number of badly blown thermometers. He asked itthey were from his machine. Steven Lawless assured himthey were, and Caruso said he needed a little more time toget used to his new machine. After this meeting StevenLawless checked with other operators with regard to theirmachine preference and received conflicting opinions.On May 27. Caruso was called into the otlice. Prior tothis, James L.awless had met with Steven l awless and Rob-ert Sirkus and decided to take Caruso off the machine.James Lawless told ('aruso that he was being taken off themachine because his work was still below par. (aruso pro-tested and was shown samples of his bad work. Carusoagrees that the work he was shown was bad, and says thatalthough he told them that he did not believe it was hiswork, that he did not know otherwise. James Lawless toldCaruso he was free to examine his work out in the storageboxes, but Caruso did not express any desire to so Ido. (a-ruso was given the option of working either the da) shift orthe night shift on a heading machine which he had previ-ously operated. Caruso selected the night shift and was sotransferred. I do not credit Caruso's claim that he told theparticipants in the May 27 meeting that he was trying tohelp the Union organize the night shift, and therefore se-lected the night shift. I believe that Caruso invented thisstatement as a self-serving device to support his case. I amzation, I find the paragraph analagous to a preexisting in-valid no-solicitation or no-distribution rule that is unlawfulby virtue of the fact that its mere existence tends to restrainand interfere with employee Section 7 rights. Not only doesthe existence of the paragraph restrain and interfere withemployee rights, it flat out threatens them with loss of oneof the most important benefits an employee can gain fromemployment. "Anything detrimental to the Company" isplainly ambiguous and susceptible of the most ominous in-terpretations by employees. The burden is on Respondentwho propounded the phrase to explain its meaning and as-sure employees that the statement does not apply to theirstatutory rights under the Act. Respondent has done nei-ther, and I find the statement violative of Section 8(a)( Iwhether or not it issued before union organizing com-menced.9. The transfer of Frank Caruso'4Caruso was quite active in the union organizing cm-paign, and Respondent knew this by March 8 from theUnion's letter listing Caruso on the organizing committee.Caruso also attended the meeting with the Board on May23. The hostility of Respondent toward union activities bhits employees is abundantly clear. Given this state of affairsand Respondent's other antiunion actions, the circum-stances of Caruso's transfer require careful examination.Caruso was an operator on an opening out machinewhich, by the injection of air into glass tubes, made blistersin thermometers. Caruso concedes that he received com-plaints about the size of the blisters he was producing fromAlberta Lincoln Rowe. operator of a takeoff machine in thecontracting department, in March or early April. He con-tends that an examination of the work proffered by Rowerevealed that, although it was indeed bad, it was not hiswork because she showed him oral thermometers whereashe only worked on "stubbies." Rowe contradicts Caruso.testifying that the bad work she showed him was on "stub-bies." I credit Rowe. who was a more impressive witnessthan Caruso and seemed to be stating exactly what sheknew to be true, that she did show Caruso's poor work tohim, she personally observed him blowing overly large blis-ters, and that he told her in the lunchroom that he did not24 In arriving at a distillation of the facts surrounding Caruso's transfer. Ihave taken note that Steven Lawless was a very direct, brisk. and positivewitness whose testimonial demeanor was superior to that of Caruso, whodemonstrated a lack of certainty and selective losses of recollection on criti-cal matters on cross-examination and appeared to be consciously trying toprotect his direct testimony by avoiding admissions that might detract froma version of the facts favorable to him. Additionally. Respondent's evidencewith respect to pretransfer consultation with Caruso is in large part uncon-troverted. Employee witnesses testified to various statements of RoseannaReed to the effect that her pretrial statement to the Board was inaccurate.that she would avoid testifying at the hearing, and other comments reflectingon her credibility. There was also some evidence indicating a plan on herpart to engage in rather unusual conduct as a means of avoiding testimony.Reed denies such statements and conduct. I find it unnecessary to dwellthereon, other than to say that there was sufficient evidence to cast somedoubt on her testimony before me. Inasmuch as her testimony is not crucialto this decision, I have not relied on it in making fact findings. The GeneralCounsel's contention that there is an unrebutted implication that Reed hadbeen requested by Respondent to give false testimony and that this taints thetestimony of all Respondent's witnesses is rejected.2 I credit Rowe that she complained a couple times a eek, but I find itdifficult to believe that Booth complained evers da a she claims.S'JA('O, IN'.473 )L('CISIONS OF NATIONAL. LABOR RELATIONS BOARDpersuaded that the likely effect of such a statement wouldhave been to assure Caruso a job on the day shift in view ofmy findings below that Respondent's action was motivatedby his union activities.After the transfer meeting Steven Lawless and Carusowent to the storage shelves where Lawless showed Carusosome of his work and some day-shift work for comparison.Thereafter Caruso worked on other jobs without incidentuntil he quit in September.The contracting employees continued to receive a sub-stantial quantity of bad blisters until sometime in Augustwhen they improved. There was conflicting testimony aboutthe time lapse between the production of blisters in theopening out operation and the receipt of this product by thecontracting operators. Estimates vary from a couple of daysto a couple of months.Joan Ridolfo, who replaced Caruso on his transfer, hadpreviously been admonished on several occasions that herblisters were poorly blown, and credibly testified that shewas still receiving criticism of her work when she left theopening out machine to make way for Caruso when his firstmachine was automated. She further credibly testified thatshe again received criticism for poor work after she re-placed Caruso on his transfer from the department. Consid-ering that the automated machine and the machine Ridolfoworked on, replacing Caruso, continued to run from May27 through August, I believe it most unlikely that the workproduced by Caruso prior to May 27 continued to be asignificant proportion of that reaching the contractors untilAugust. He only worked May 24 27 at most on the open-ing out machine after automation of his previous machine.It is highly unlikely that he had sufficient production priorto the automation still remaining in stock or had producedenough on the new machine to account fbr the continuinghigh percentage of bad blisters into August. I am of theopinion that it is far more probable that the continuingspate of bad blisters was attributable to the automated ma-chine and Ridolfo, and that Respondent's efforts to portraythis continuation of bad work as evidence of Caruso's previ-ous poor performance strains credulity.'Even though I am persuaded that Caruso was somethingless than an outstanding employee, and had been cautionedby Steven Lawless about his work prior to May 24. therapidity of the events leading to his transfer, commencingimmediately after his attendance on behalf of the Union ata conference with Respondent at the Board's offices, isstriking. Although Caruso had been personally cautionedpreviously, the meetings of May 25 and 27 were attendedby all his supervisors. There is no showing by Respondentof compelling reasons for calling Caruso in with regard tohis first night's production on the new machine, or the im-mediate followup on his third night's production with atransfer. Ridolfo was not so treated and was put on replac-ing Caruso even though her work on opening out had previ-ously been unsatisfactory. Leadman Hampl testified that hecriticized Ridolfo's work with the same frequency that he2 If, as Steven Lawless implies, Caruso's remaining product had got mixedup with the work of others, the percentage of errors should have gone downpromptly unless the others' work was also bad, which does not help Respon-dent's argument.did Caruso's about once a week. Leadman Rhode testifiedthat although Caruso produced a "few more" large blistersthan the norm, "for the most part I believe he ran fairlygood."I am persuaded that Caruso did turn out some bad work,probably more than Respondent considered acceptable, butthat it did not become a matter of extreme immediacy untilafter he made his appearance at the Board's offices. I notethat Steven l.awless did not treat the news of Caruso'sdrowsiness on the machine as an emergency matter, butonly admonished Caruso that employees could not go tosleep on a machine. When Steven Lawless offered Caruso ajob on days and Caruso refused there was no follow-up toassure that Caruso was not creating a hazardous situationby operating a machine while sleepy. It is quite remarkableto me that possible dozing at work combined with poorproduction elicited no warnings of transfer or other correc-tive action.On the whole, I am of the opinion that Caruso's knownunion activities, Respondent's hostility to union activityevidenced by its other unfair labor practices and preelectionstatements, the timing of the transfer vis-a-vis Caruso's ap-pearance with the Union when it met with the Company onMay 23, and the questionable reasons advanced by Respon-dent for its seemingly precipitous action on transferring Ca-ruso from a machine on the basis of only 3 days work whenit had previously tolerated unacceptable work from Carusoand Ridolfo for several weeks at least, are sufficient to war-rant a conclusion that the real catalyst was Caruso's ap-pearance at the Board's offices on May 23, and that Re-spondent reacted by accelerating and intensifying itsinspection of his work in order to build a pretextual reasonfor retaliating against him. I so find and further find thatRespondent's action in transferring Caruso because heovertly made his strong union sympathies known by accom-panying the Union to the May 23 conference violated Sec-tion 8(a)(3) and (1) of the Act by thereby discouragingunion membership and activities.I find that Respondent also violated Section 8(a)(4) of theAct by transferring Caruso for the following reasons. OnMay 18, the Regional Director issued a notice of represen-tation hearing in Case I -RC-- 15176, with a hearing date ofMay 23. The hearing did not come about because the par-ties entered into an election agreement at the Board's officeson May 23. The preparation, signing by the parties, andrecommendation by the Board's agent of the agreement onMay 23 is plainly an integral part of the Board's processes.Caruso, by his presence on behalf of the Union, partici-pated in those processes. It is established that:Not only does the Board have the authority to protectemployees who participate in the Board's processes,but ...the Board has an affirmative duty to exercisethat authority to its outermost limits to protect suchemployees. [Underscoring supplied.] Local 138, Inter-national Union of Operating Engineers. A FL CIO(Charles S. Skura), 148 NLRB 679, 681 (1964).The use by Respondent of Caruso's attendance at theaborted hearing and subsequent election agreement meet-ing on May 23 as part of its reason, for transferring Caruso474 amounts to punishment for participating in the Board'sprocess and therefore violates Section 8(ai)(41 of' the Act.10. Kyri BibeauBibeau attended union meetings, wore union buttons andT-shirts, and spoke favorably to other employees about theUnion. She signed a union authorization card in Februar1977 while hospitalized. Inasmuch as Bibeau was hospital-ized from February 10 to April 8 and did not return towork until the early part of June, I conclude that her otherunion activities commenced soon after her June return be-cause the union activity began during her hospitalization.She credibly testified that she started wearing the buttonsand T-shirts beflore she requested a loan in June.According to Bibeau, on the first day she returned inJune she discussed her workmen's compensation withJames Lawless. Lawless assured her there was no problemwith it, and cautioned her not to get involved in the unionactivity in the shop.James Lawless acknowledges the discussion regardingworkmen's compensation, hut denies telling Bibeau not toget involved with the Union.I observed nothing to choose between the respective testi-monial demeanor of Bibeau and James l.awless on thistopic, but I consider the unequivocal recitation of events byBibeau to be more convincing than James lawless' baredenial of her testimony on the noninvolvement caution.The caution attributed to James Lawless is consistent withhis earlier warnings to employees not to engage in uniontalk on worktime. I credit Bibeau that he told her not to getinvolved in union activity. I find this statement to be inher-ently coercive and restraining, and interference with herSection 7 rights. Further, such a statement out of the bluefrom a top supervisory official carries with it an impliedthreat of reprisal if the suggestion is not heeded. I thereforefind and conclude that James Lawless' statement to Bibeau.with respect to union activity, violated Section 8(a)( I ) of theAct.A week or so later, Bibeau requested a $50 loan fromRespondent through Robert Sirkus. This was the first loanshe had requested from Sirkus.27Sirkus refused the loan.Sirkus and Bibeau agree that his given reason for the re-fusal was outstanding loans to other employees that theCompany was having trouble collecting. Sirkus concedesthat the matter of an insurance premium advancement toBibeau2' was not discussed when she asked for the $50.However. Sirkus later told James Lawless that he had re-fused the loan because of outstanding employee loan (andbecause Bibeau owed $57 for insurance.Bibeau claims that, after she was refused by Sirkus.James Lawless came to her and said that he was disap-pointed in her and that after all Respondent had done for27 Bibeau first testified to receiving pnor loans. On cross-examination sheagreed with Sirkus that this was the first time she had asked him for a loanThese two statements are not inconsistent21 Respondent characterizes continuing insurance premium payments onBibeau's behalf. while she was hospitalized, as loans. The evidence indicatesto me that this was a voluntary unrequested advancement by Respondent.Respondent may consider it a loan, and it does appear that employees paytheir own premiums, but Bibeau did not specifically request it.her she was going to vote for the Union. ie continued thathe had been unsuccessful in getting her the loan andt thatshe knew she was for the U:nion, and asked hait she haidexpected them to do. On cross-examination she amendedher testimony to reflect that. although she did not knowwhen, James awless gave her S20) and said not to) worr\about paying it back.James l.awless testified that after Biheau told him theloan as denied he went to Sirkus who adisled that he hadturned the loan down because there vas a lot of loans out-standing and Bibeau still owed the ('Comnpan $57 for insur-ance. Ic then went to Bibeau an inquired how badly sheneeded the money. She professed an urgent need. and headan;lced her $20 from his own pocket with the assuralcethat she could take her time repaing iit. Ile denies menlion-ing the union to her in this conversation,I am persuaded that Bibeau's version of eents is themore credible, except for that portion relating to the $2S')loan from Lawless. The statements attributed by her toJames I.awless are consistent with his arnings to oltheremployees about union talk and his earlier c;autionl toBibeau to avoid union involvement, and I consider her de-tailed statement more believable than his denial. he per-sonal loan tendered by him illustrated to Bibeau that it v asResponident who controlled the granting of benefits. andserved to generate a kindly feeling in Bihbeau lotward himand Respondent. This is a stick and carrot approach. I linilthat Respondent had discovered that Bibeau had become aunion supporter, and James Lawless took the opportunityto reemphasize his earlier message that union actiitv wasopposed by the Company and would be met with retali-ation. He pointed out the loan refusal as a prime example.and his expression of disappointment with her was reason-ably calculated to jog her memory of his statement to her aweek or so earlier.The conversation between Bibeau and l.awless ,ssas liti-gated and is closely related to the refused loan. Accorid-ingly. I conclude and find that Respondent. by theabove statements and acts of James L.awless. threatenedBibeau with reprisals for union activities, and impliedlypromised benefits and directly granted a benefit, the $20loan, with the purpose of enticing Bibeau to abandon herunion activities. Respondent violated Section 8(a)(l) of theAct by these acts of James Lawless.The statement of James Lawless to Bibeau about the loanrefusal are enough to require a finding that Sirkus refusedthe $50 loan because of Bibeau's union activity. This find-ing is buttressed by (I) } Respondent's failure to produce anyrecords to support Sirkus' testimony that there were toomany outstanding loans:2? (2) the stipulation that loans of$100 each were given to C. Ellis on May 31 and Gail Law-rence on June 30. bracketing the time when Bibeau wasrefused a $50 loan; and (3) Sirkus amendation of the reasonfor refusal given to Bibeau by adding thereto the disputed$57 insurance premium. The failure to produce unpaid loanI There was no showing that such records did not exist or were otherwiseunavailable, and the Company's production of records reflecting loans givenbetween May 31 and September 30. 1977. implies that a record of unpaidloan transactions were kept. Sirkus' testimon) Ihat he received his info;rma-tion from the conpan) treasurer confirms itS CA(O. IN(.475 DE('ISIONS OF NATIONAL LABOR RELATIONS BOARDrecords gives rise to a fair inference, which I draw, that theywould not support Sirkus' testimony on outstanding loans.The loans in greater amounts a week or two before and 2 or3 weeks later under 'ut any contention that Respondent w'aspursuing a policy of not granting loans because of unpaidloans. This indicates Respondent's policy was only directedat Bibeau. The fact that a $120 loan was advanced to Chris-tine Murray, a known union leader, on September 30 haslittle weight because a complaint alleging the denial of aloan to Bibeau had already issued on September 15. Theloan to Murray is therefore suspect as a constructed de-fense. Respondent's efforts to posit the contested insurancepremium as a reason for a loan refusal even though it didnot give this reason to Bibeau. the insurance recipient, im-presses me as a pure makeweight to be disregarded. I find ittotally unbelievable that Sirkus would not give the allegeddebtor, Bibeau, this reason if it existed, and waited untilJuly to ask her for the money if it was a reason to deny herthe loan. For all these reasons. I find that Respondent de-nied Bibeau the loan30in order to discourage her unionactivities and thereby violated Section 8(a)(3) and (I) of theAct.On June 27.1' Bibeau twisted her ankle at work. On thefollowing day she was driven to the medical center for treat-ment by Robert Munzer, Respondent's vice president. Enroute they conversed.a. Bibeau's versionBibeau asserts that Munzer asked what she thoughtabout the "stuff" going on around the shop about theunion. She replied that she really could not say anything.Munzer then asked what she had thought of' his father's2speech that afternoon, and how she thought other girls hadreacted to it. She repeated her earlier reply, adding that shefelt the union was going to get in. Munzer then asked if shehad read an article about the Chesebrough-Pond's Com-pany.33She said she had not, and Munzer then referred to itand said that if a union got in at Staco the same thingwould happen. Bibeau replied she did not think so. ThenMunzer asked her why she wanted a union. She gave var-ious reasons, including better wages and working condi-tions. Munzer's comment was that it would never happenand his father would not bargain with the Union if it got in.Bibeau then said that she had thought he was not supposedto be talking about the Union to her. He assured her that hecould talk to her alone, but not in a group.3'A loan program for employees is clearly an incident of employment.n I conclude this was the actual date because Bibeau's trip to the medicalcenter took place the day before the election of June 29.12 Robert Munzer's father is .Walter Munzer.3 On June 2, I. Walter Munzer put out a memo to all employees callingtheir attention to an April 2 newspaper article about Chessebrough Pond's.and pointed out that the plant in the clipping was the largest thermometerfactory in the United States and that 3 out of 10 employees there had beenlaid off. The memo also stated that Staco had never had a layoff because ithad been able to compete and had been willing to produce inventory ratherthan layoff. The memo urged employees to vote "NO" for "NO LAY-OFFS" and "CONTINUED JOB SECURITY." The memo and attachmentare not alleged in the complaint as unfair labor practices.The clipping attached to the memo relates a layoff of 50 employees byChesebrough-Pond's due to Japanese competition.b. Robert Munzer's versionAccording to Munzer. he told Bibeau that he did notthink he would change her mind about the Ulnion, but won-dered if the employees did not believe what his father hadsaid to them during the ('ompany's campaign. Bibeau an-swered that she thought employees believed some of it, butit was too bad there could not be a debate. Munzer told herit had been explained why there could be no debate, hutBibeau said "Oh, you always say things like that," and thatmany people had worked very hard on the union campaignand it would be a great victory. Bibeau also told him thatshe had thought he was not supposed to talk to employeesabout the union 24 hours before the election. lie agreedthat meetings could not be held, but Respondent could talkto individuals off the company premises. lie also toldBibeau that a department store representative had asked forher at the plant with respect to a delinquent accouLnt.34Munzer does not deny speaking to Bibeau about theChesebrough-Pond's article and testified. "I can't sa that Idid. I can't say that I didn't. It's not something I remem-ber." I consider this an evasive answer, and he appeared tobe hedging and fencing with counsel during cross-examina-tion. Some of this may have been due to an excess of cau-tion, but when one testifies so cautiously he gives the im-pression that he fears revealing something damaging to hiscause. Munzer gave me this impression. I conclude he didtalk to her about the article.After examination at the medical center Bibeau waspicked up by Robert Sirkus who drove her to a pharmacyat her request. During the drive, the two talked about theUnion.c. Bibeau's versionSirkus asked her why she was voting for the Union andhow she thought the election would go. He stated that if theUnion got in there would be a strike because Staco wouldrefuse to bargain and Bibeau would lose her job.d. Sirkus ' versionHe initiated the conversation by asking if she had re-ceived the questions and answers sent to employees byStaco a few days prior." She said she had. Sirkus askedwhat she thought of' them. Bibeau replied that she did notthink they were true, and that the union would be good forthe employees. Sirkus denies telling Bibeau there would bea strike, the Company would refuse to bargain, and shewould lose her job.The admitted inquiries by Sirkus and Robert Munzerinto employees' reactions to Respondent's campaign propa-ganda are violative of Section 8(a)( 1) because they amountto subtle interrogations into the employees' union sympa-thies.4 This appears to be an unrelated comment in the course of the conversa-tion. Bibeau remembers such a remark, but cannot place it in time. I viewthis as inconsequential."5 By letter of June 22, 1. Walter Munzer sent employees four pages ofquestions and answers about voting in the upcoming election, union prom-ises, negotiations, strike possibilities, and the effect on employees. I havecarefully examined the letter and the questions and answers, and there isnothing improper or unlawful therein.476 warrant discreditin g them on this incident. nor do I per-cee, an logical reason to accept Bibeau otherw ise unsup-ported statement at fa ce \alue. The General Counsel hasnot shown by a preponderance of the evidence that theincident happened as Bibea u claims. I therefore find Las -less did not unlawfully threaten BibeaIu on this occasion asalleged.Kyri Bibeau was discharged on July 29 A letter oft ter-mination was sent to her that da over the signature ofJames Lawless and the follow ing penned in statement:You left our machine unattended & without permis-sion during working hours. The glass that was still inthe machine jammed up causing the chains on the ma-chine to be thrown out of line and other damage to themachine.Then after ou were told to see Bob Sirkus about ourvacation question you left the factory without permis-sion.On July 29, Bibeau worked on a pipette machine withoutincident for 4 or 5 hours and produced five cases of pipettes,normal production for that number of hours." Shortly be-l'ore noon Bibeau received her paycheck from LeadpersonBarker,.' and noted that it did not contain her vacation pay.She then took the glass out of the magazine of her machine.but did not remove the glass then running through the ma-chine or wait until it ran through, and left her machine togo to the office. She told fellow employee Arquette that shewas going to the office, but did not ask or tell Rudolph shewas leaving. The machine was left unattended.2 Operatorsof running pipette machines are not supposed to leave themachine without someone watching it, or without clearingall glass from the machine. including that running throughit.43Bibeau told office secretary Decker that she was shortsome vacation pay in her check. Decker explained that shewas not entitled to what she claimed, and advise her to seeSirkus about it. Sirkus was bus so Bibeau returned to herwork area. Elapsed time between her leaving and returningwas approximatel 5 minutes or so.-'3 The account of the circumstances surrounding her discharge is based ona synthesis of the credited aspects of the testimony of Bibeau, Sirkus, JamesLawless. Decker, Rudolph. Arquette. and Barker. with due regard tor logicalconsistency." This conclusion is based on the production records. Bibeau's timecardshowing she punched out at 12:02 p.m., and Rudolph's credible testimony. Ido not believe Bibeau's claim that her machine was for a time not workingand then not running properly and required continuing maintenance bh Ru-dolph while she was working on it4 I credit Barker and Arquette that Barker handed out the checks* I credit Arquette and Rudolph on this point4 Bibeau concedes that an operator could not leave a running machinebut briefly. and that during breaks she would either clear the glass ront themachine or get a relief operator. She was reprimanded hby Williams on June27 for leaving her machine. Witness Jean Beason. Cindy Arquette. and Ru-dolph credibly confirm the rule against leaving a running machine unat-tended Although it appears that all an employee need do It leave is informa leadperson. as opposed to asking express permission. Bibeau did not eendo that." Arquette estimates minutes. Rudolph 20. and Barker estimates 5 be-tween the time she gave Bibeau the check and she was called to grabBibeau's glass I believe Rudolph is incorrect because the transaction relatedby Bibeau and Decker wuould not likels hse consumed that much timeNo explanation was given ,,h% both Sirkus and Munzerinitiated these conversation s relating to the nion. I beliex ethat both did so in an effort to fin d out if Respondent'scampaig n against the union was proving fruitful on the eveof' the election. Bibeau appeared to be testifing spontane-ousl without invention, and the remarks she attributes toSirkus and Munzer are consistent with their admitted ques-tions about the impact of Respondent's letters andspeeches, with 1I. Walter Munzer's statements to aFoun-tain a week befre the election and to Ridolf and Havesthe day, with Steven Lawless' interrogation of Morris afterthe election, and with Sirkus' interrogation of' Ridollo inlate March or early April.I find that Robert Munzer and Sirkus seized the opportu-nity or some last minute electioneering'"while transportingBibeau. and made the statements which she ascribes tothem." In addition to the unlawful interrogation found onthe basis of admissions, I find that Robert Munzer threat-ened Bibeau with layoff by referring to the Chesebrough-Pond's layoff as that which would happen at Staco if theunion got in, unlawfully interrogated Bibeau by asking whyshe wanted a union, and unlawfully impressed upon herthat selecting a union would be futile by stating his fatherwould not bargain. Each of these statements violates Sec-tion 8(a)(}). Similarly, I find that Sirkus violated Section8(a)(l) by interrogating Bibeau about her union sympa-thies, and by threatening her with a refusal to bargain, astrike caused thereby, and loss of her job. I do not agreewith Respondent that it is incredible that Robert Munzer orSirkus would make the comments to Bibeau that I find theydid. To the contrary, I can think of no more propitiousoccasion than the transport of Bibeau or a more favorabletime to make their statements for maximum effect on anemployee than the day preceding the election.I do not credit Bibeau's assertion that sometime in JulyJames Lawless, angered by her work and calling her a"bitch,"'8added "You and your damn union," as he walkedaway. The General Counsel presented no corroboratingwitnesses although the incident allegedly happened on thework floor and included Lawless throwing her work downin front of her. Such an incident would hardly have goneunnoticed by others. Lawless denies the incident, as do Su-pervisors Rudolph and Williams whom Bibeau places at thescene. Although Lawless, Rudolph. and Williams areagents of Respondent, I saw nothing in their demeanor to" Robert Munzer's admitted statement to Bibeau that Respondent couldtalk to individuals off company premises about the Union within 24 hours ofthe election strongly supports this conclusiont? The remarks attributed to Sirkus and Munzer by Bibeau, whom I credit.have a studied similarity suggesting prearrangement.3 I do not credit union agent Moyer's testimony that James Lawless, onthe day of the election, referred to another employee as a "little hitch"because she was wearing a union T-shirt Absent explanation from the Gen-eral Counsel's brief.l: I conclude that this was adduced to show a propensityof Lawless to use the word "bitch," and as evidence of union hostility Moyerplaces this incident at about 2 p.m.. but the timecard of the employee Law-less allegedly referred to shows that she punched in to work at 3: 18 p.m Theelection commenced at 2:30 pm. Although it is possible that this employeewas present at 2 p.m., I cannot make findings on speculation or suspicionLawless denies making the statement. the time record militates in his favor,the General Counsel called no other corroborating witness, another unionagent was present but not called, and I find the weight of the evidence on thisincident falls in Respondent's favor477STA(O,() INC. I)( ISIONS 1 NAI IONAI. I.Af()R RIlA [I )ONS BOARI)DI)uring Bibeau's absence Iromn the machline the glass shehad left running through it jainmmed the m;achine andcaused it to he shut downl tifo the rest of' the da .'WhenlRudolph saw it as ammned he called to Barker whocleared the jammed glass. lie ascertained the machine wasdamaged and shut it d0own4 so he could later work on it.This was not the first time the machine had gotten janlinedland it had been previously and was subsequently shut dow n1ftr various other reasons, as were other pipette machines.When Biheaitu., who was upset over her vacation pay, re-turned from the office she filled out her production report,told Rudolph she was leaving to see the Board about hervacation pay,' punched out, and left. The machine re-mained out of' operation the rest of' the shift, and was oper-ated 4-1/2 hours on the second shift. It was available foroperation one more hour of the second shift. but was notused.After lunch Rudolph reported to James Lawless whathad happened to Bibeau's machine. I.awless examined themachine and asked Barker where Bibeau was. Barker toldhim that she did not know, and that Bibeau had left themachine and the area. James Lawless then told Robert Sir-kus that Bibeau had left her machine with glass still in it.causing the machine to jam and sustain damage. Lawlessalso told Sirkus that he did not know if Bibeau hadpunched out. Sirkus checked with Rudolph and Barker.and later that day met with Lawless. They decided to dis-charge Bibeau. According to Sirkus. the sole reason for thedischarge was Bibeau's leaving the machine with glass in it.in violation of instructions to pipette machine operators,and thereby causing the jam and resultant damage to themachine. James awless wrote out the termination letter.Bibeau called Barker the same day,. and told her shewould be in the next day to work. Barker said this wassatisfactory and reported it to James Lawless, who told herto tell Bibeau, when she came in, not to work hut to seeSirkus. Barker did not see Bibeau because she was off thefollowing day.Bibeau came in on July 30 and found she had no time-card. Sirkus came to her and told her that she had beenfired because she had left her machine without permission.had not punched out when she left, and had left glass in themachine causing it to jam and be inoperable the rest of theday. Bibeau denied all three accusations, and asked to seeher timecard about the no-punch-out reason. They wentinto Sirkus office where he claimed he could not find hertimecard, but insisted she had not punched out.46 Bibeauthen protested that she had not left without permission.Sirkus responded that this was what Rudolph had told him.After some brief discussion about her vacation pay. Sirkustold her that she had been discharged and should leave thepremises."'" I found Rudolph and Arquette more beliesable than Bibeau on thispoint.' Her timecard shows that she had.' I credit Bibeau's version of this conversation because she impressed meas the most forthright and candid reporter thereolr The reasons she testifieswere given her by Sirkus are consistent with the termination letter, andSirkus conceded on cross-examination. but not on direct. that he did tell herone of the reasons was her failure to punch out and another was leaving theplant without permission. He urther concedes, in agreement with l.awless,Bibeau plainl left her machine unattended, and it didjam and become damaged in her absence. hus leaving themach in e unattended xvas contrary to prior instructions andestablished practice. Which I find she knew. This might onits face appear to be good cause foir discharge, but Respon-dent's records do not show that any other employee wasdischarged in 1976, 1977. or the portion of' 1978 precedingthe hearing for similar offenses. Rudolph credibly testifiedthat this was not the first time the machine had janimmedand the machine does not jam i the operator is in attend-ance on it. I agree with the General Counsel that Rudolph'stestimony ftairly implies that at another time. or times, themachine hiad jammed because the operator was not pre-sent.s5Accordingly, I find that Bibeau was the only em-ployee discharged for leaving the machine and permitting itto jam. even though another operator, or operators haddone the same. In view of Respondent's claim of a strictlyenforced procedure of securing relief' before leaving a run-ning machine or completely clearing the glass out, I do notthink it unreasonable to inter that the other jam, or jams,was caused by failure to abide by this practice.The unexplained disparity in treatntent of employeeswho commit the same basic offense indicates that the leav-ing of the machine and the ensuing jami and machine dam-age was not the real reason for the discharge. Other reasonsadvanced to Bibeau by Sirkus and James l.awless for herdischarge are baseless. The initial conclusion of' Respondentthat she did not punch out is obviously false, and I view thefact that Respondent did not check her timecard. a simpletask, until after Bibeau's discharge as evidence that Re-spondent was not at all concerned whether or not the rea-sons given her were true. Insofar as the claim b Sirkus toher, and by James Lawless in the discharge letter, thatBibeau left the factory without permission is concerned, therecord plainly shows that the employees' practice in leavingwork for the day was merely to advise their leadperson thatthey were going. Express permission w\as not required.Bibeau followed the practice by telling Rudolph she wasleaving. Sirkus knew this from Rudolph. Respondent's ea-ger seizing on leaving the factory without permission, amake-weight later abandoned by Sirkus when he stated thesole reason for discharge was Bibeau's leaving the machineunattended resulting in a jammed and damaged machine,as one of the reasons for discharge is persuasive evidencethat it was manufacturing nonexistent reasons tojustify thedischarge. I conclude that the reason advanced before meand the reasons given to Bibeau are false. False reasonswarrant an inference of unlawful motivation.Bibeau's union adherence. Respondent's direct knowl-edge of that adherence, Respondent's overt hostility tounion activity, Respondent's other unlawful acts flowingfrom that hostility, and the pretextual reasons for the dis-charge advanced by Respondent warrants a conclusion thatRespondent discharged Bibeau in order to discouragethat Lawless was the onre who told him she had not punched out. AlthoughSirkus emphasizes that Biheau did not ask permission to leave. he agrees thatshe did tell Rudolph she was leaving.' I do not credit his claimed inabilit) to recall an)yone else who left themachine unattended.478 STACO,union activities4" and thereb violated Section 8(a)(3) and(I).II. I)ischarge of orraine Perry, Josephine Quinn. andF:rancetta BakerRespondent discharged Lorraine Perry. Josephine Quinn.and Francetta Baker on or about August 23. October 28and 25 respectively, and gives as reason therefor the loss of200 hours of work in a 12-month period. The only otheremployee ever discharged bh Staco for this asserted reasonprior to the hearing was Ethel Jane Jones."'Perry was the first employee discharged for this reason.At the time of their respective discharges. Perry had lost218 hours, Quinn 207-3/4, Baker 209-1/2, and Jones 256-1/2.The written work rules governing Respondent's policy onabsenteeism are, in pertinent part, as fllows:1'WORK RULE 18Each employee's record will be reviewed regardingabsenteeism or lateness. An employee who is fre-quently absent or late, regardless of reason, should notgo to work at all. Absenteeism due to temporary hospi-talization of an employee, their spouse or child, juryduty, death in family, religious holiday of your faith.service in the Armed Forces or occupational accidentor disability is not considered an absence for this pur-pose.WORK RULE 23aIf you are out of work on account of plant accident,or on account of physical disability or physical sick-ness, or are hospitalized for any reason, request a leaveof absence for up to three months, which you can re-new, if you are still unable to work, for another threemonths. You will be recalled within one week after younotify us you are again available for work. A medicaldischarge should be presented.WORK RULE 47I. An employee will receive a verbal attendancewarning if three absences are recorded in one month.2. An employee will receive a ritten attendancewarning if:a. Seven absences are recorded in two months.b. An employee has had two previous verbal warningsin a twelve month period.'9 Although the union election campaign had ended and the election beenconducted. the issue of representation was still unsettled when Bibeau wasfired.o Respondent claims that Alvin Monahan was discharged for the samereason during the course of the hearing. I give little weight to this after thefact action, and find no reason to alter my decision because of this claimeddischarge.51 The pertinent work rules were promulgated and eRfective prior to theonset of union activity at Staco.4793. An employee will dtisxsced it'f:a. ten absences are recorded in three months.b. A second written warning would have been given ina twelve month period.c. A total of 200 acttual hours are lost in a twelvemonth period.As always. extraordinary circumstances, as well aspast attendance history, will be discussed and consid-ered.Work rule 47-3-c is the rule purportedly requiring thedischarges of Perry. Quinn. and Baker. Leaves of absenceare not counted in the 200 hours computation.According to Robert Sirkus. Respondent has additionalunwritten policies on leaves of absence. Among them arethe granting of a -week personal leave of absence peryear.'" Another is the change of an absence to a leave ofabsence on a showing that the affected employee had beenhospitalized. I do not believe Sirkus' testimony that theminimum for a physical sickness leave is -month. and thata sickness of shorter duration does not qualif: for leave.Neither work rule 18 nor 23a makes that distinction. Sirkusconcedes that any' period of hospitalization qualifies forleave. even if only I -da, and leaves of absence (t' less thanI-month were granted to Shirley Thomas for a flu-like ill-ness, Eleanor Reed for a back injury. and Joan l)ale fIor aback injury. None of these three employees were hospital-ized. I am convinced that the -month minimum sicknessleave policy is a fiction. Furthermore, I do not credit Sirkus'assertion that Respondent strictly applies work rule 47-3-c.His efforts to explain why Jones' record shows 199-1/2hours missed on October 27 and 256-1/2 on October 28. hbciting a failure to carry missing hours from the front of herattendance to the back. struck me as invention when hetestified and indicates to me. even if it be believed. thatRespondent was not as careful about keeping track of ab-sences and enforcing the 200 hour rule as Sirkus claims. Hisadmitted failures to communicate to his secretary that cer-tain employees were on leave of absence, which caused herto mark them absent. supports this latter conclusion, as doSirkus' failure to warn various employees and erroneouscomputations of absences.Sirkus' testimony as he explained errors in, omissionsfrom, and changes of Respondent's personnel and attend-ance record was convincing neither in content nor delivery.The weight of his testimony and the reliability of those rec-ords suffered further damage from the testimony of KarenDecker. his secretary.Decker testified that she was instructed by Sirkus on June8, the day Ward returned to work for the Company. tomake out a new personnel card for Charles Ward, a subse-quently challenged voter, and omit therefrom the notationthat he had quit and moved to Oklahoma. Sirkus instructedher to replace this notation with leave of absence dates cov-ering the period March 10 to June 7, 1977. The nes, card"5: Sirkus states that the practice now is to require a written request. hutalso states that in the spring and summer of 1977 employees made oralrequests."1 Decker does not knob what happened to the original card which sheobtained rom the quil and termination" tile. DI) (CISIONS ()1: NAIIONAI, IABOR R A IONS BOARDreflects these dates under "leave of absence" with the rea-son therefor reading "left area." Decker further testifiedthat Sirkus instructed her in the summer of 1977 to makeout a ne\w card hir another employee,': leaving off mateialthat had appeared on the original but had been crossed out.and then alternated with Sirkus in writing information onthe new card. While doing this wkriting she used a couple ofpens because Sirkus told her to.I credit this uncontroverted testimony of Decker who im-pressed me as a honest and forthright witness testifyingonly to that which she knew to be true. In arriving at thisconclusion I have also taken note that Decker was still em-ploved as secretary to Sirkus and would not be likely to givefalse testimony about the actions of her superior who stillcontrolled her working conditions and tenure of employ-ment.5'No reason for the change in Ward's card was proffered. Iam convinced that a reasonable inference can be drawnfrom the evidence that the change was made to renderCharles Ward an eligible voter. The new card was made outon June 8, after the May 23 execution of the election agree-ment which contains the proviso that the payroll period foreligibility was May 21. before Ward was rehired on June 8.In order for Ward to be an eligible voter in the June 29election he would have had to be an employee during thepayroll period for eligibility. The entry on the original per-sonnel card, reflecting that he had quit and gone to Okla-homa, would have shown him to be an ineligible voter notin the unit during the payroll period for eligibility becausehis re-employment did not commence until June 8. Theentry of a leave of absence on the second card covering theperiod he was gone would possibly have been evidence insupport of Respondent's original contention that he waseligible voter because it would indicate that Ward was con-tinually employed throughout the eligibility period, al-though on a leave of absence. Respondent's ultimate stipu-lation that Ward was an ineligible voter because he was notemployed on the eligibility date supports the conclusionthat the original card showing him as quit and gone toOklahoma was accurate. My conclusion that CharlesWard's personnel record was deliberately changed by Sir-kus in order to make him appear an eligible voter was notlightly arrived at. The alteration of' potential evidence bear-ing on an issue in a Board proceeding. here eligibility in aBoard approved and conducted election, is a serious act notlightly to be imputed to anyone. I have found no logical orreasonable alternative conclusions.All that I conclude from the intriguing incident of thealternating writings and multiple pens is that it would ap-pear that the most reasonable explanation for these myste-rious goings-on is a conscious effort by Sirkus to conceal thefact that all entries were made at the same time. For whatpurpose I do not know.These alterations and apparent efforts at concealment oncertain of Respondent's records by Sirkus, or at his behest.4 the identity of this employee is not clear. but Decker identified cards ofMichael Hampl and Roseanna Reed, both of whom were employed befireshe was, as new ones she made out5 Federal Stainless Sink Div. of L'nar o Indusrie., I, 197 NLRB 489,491 (1972).render all Respondent's personnel and attendance records.which are under Sirkus' control and contain nianyi changesmade by Sirkus or at his command. suspect. His testimonyabout these records is also overshadowed by these eventsdescribed by [)ecker. Accordingly. I conclude that Respon-dent's records under Sirkus' control and his testimonyabout those records are unreliable and are not to be cred-ited unless supported b other credible evidence or inescap-able logical probability. or are contrary to Respondent'sinterest.I further conclude that the change in Ward's record dem-onstrates that the grant of leaves of absence is a tool arbi-trarily used by Respondent to suit its own purposes, withlittle regard for the real reasons for the absence. The grantor ref'usal of leaves of absence directlv effects the accumula-tion of chargeable absences covered by work rule 47. Re-spondent's substitution of "leave of absence" for "quit" inWard's case and its selectively generous grants of' leave incircumstances contrary to its own professed policies, com-bined with its habit of changing employee' records to reflecta leave of absence rather than a chargeable absence and itsassignment of homework to accomodate employees, beliesthe contention that work rule 47 was strictly enforced. En-forcement of work rule 47. more specifically 47-3-c. is inlarge part dependent on Respondent's arbitrary and capri-cious exercise of its power to pick and choose which ab-sence will be chargeable and which will not. with no par-ticular relationship between that decision and Respondent'sclaimed established policies.Arbitrary and capricious practices are not however inand of themself unlawful. I therefore now turn to an exami-nation of the application of work rule 47-3-c to the allegeddiscriminatees all of whom had been charged with 200hours of absence at their dismissal.Lorraine Perry signed a union authorization card, got be-tween 55 and 60 signed by other employees. passed outunion literature and other materials. attended the confer-ence with Respondent at the Board's offices on May 23.became chairman of the organizing committee in June. andserved as the Union's election observer on June 29.Perry5, was the first employee discharged under the 200hour rule. In January, Sirkus called her in to give her awarning for absence, but relented when he found she hadbeen to her granddaughter's funeral" which he had notknown. She was told by Sirkus in early June that she hadreceived a warning in January and a written warning inFebruary. She denied receiving the February warning andSirkus showed a February 23 letter to her." I credit her thatshe did not receive it."5 Sirkus told her that if she missed, I observed Perry Ito he a forthright and candid witness worthy of credit.7 Her absence record indicates she left early on January 19 and was ab-sent January 20 and 21. The record also bears a notalion thal these days arenot counted in the 200-hour computation." The letter is addressed to Perry and warns her of discharge for continu-ing absenteeism. It is signed by Sirkus using James Lawless' name. Lawless'signature on Bibeau's termination letter is completely different. Sirkus wasuncertain how it was delivered, and I find that it was not received. I considerthe document to be unreliable because it was prepared and signed by Sirkuswho caused the questionable alteration of other records. and because noother witness testified to its preparation or delivery." .eadperson Charlton's testimony aboult statements made by Perry withrespect to a written warning does not reasonably support a conclusion thatPerry did receie the letter480 pie of an employer, w hose ahbsntce rules are as elastic as arubber band, deliberately building a series of arnlngs de-signed to support a discharge for the rcason CentLuaill uti-lied. Sirkus well knew Perr was taking medical tests at thehospital. and even expressed some concern ahbout the testresults when he discharged Perry. lie had pre\iously, goneto considerable lengths to supply homework to emplo cecswho could not come in to work, and had been considerateof Jane Brigg's extended absences. No leniicc\ .as shosknl/to Perry. and the action against her wkas rapid and stern. Ido not believe that Sirkus was concerned either ahboult Per-ry's 4-day absence or enforcement of rule 47.I find that Respondent. who knew of Perr 's considerableunion activities and demonstrated b its other acts a pro-clivity to threaten and retaliate agilllst union actiCists.falsely claimed warnings were given to Pcrrx in .,lanuIarand February: warned her in June without ,iny colorablereason therefor. and did so or discriminators reasons: andused rule 47-3-c as a pretext to mask its discrimlnator nim)-tive in discharging her in order to discourage union actli-ties among its employees. 't'he discharge of' .orraine Perryis violative of Section 8(a)(3) and ( I) of the Act.Like Perry,. Josephine Quinn was known h\ Staco to he aunion adherent from Malrch 8 when it reccised the nilon'sinitial list of organizing committee members. In arlyMarch, apparently after the letter was sent, Quinn called I.Walter Munzer and told him that she had signed a unioncard and her name w\as on the organizing cllmlitte. hutshe had not wanted to do this. She asked i she would loseher job if she withdrew her name. NMunzer replied that shewould not unless the plant closed down. After that phonecall, she wore union buttons and T-shirts.Unlike Perry. I find no evidence of any plan to set Quinnup for discharge. Contrary to the General Counsel. I tindno mistreatment of Quinn in only granting a I-week leaveof absence in August. There is no evidence that longer wasrequested or needed. arnd she returned after the leave andworked without losing any time for 4 continuous weeks.For the period immediately before her return to work inOctober Quinn was off sick. Respondent's records contain adoctor's slip certifying that she was under his care for bron-chitis and pleurisy and could return to work October 19.Her 8-day absence was assessed against her in reaching the200 hours relied on for her discharge. In view of Respon-dent's practice in granting retroactive leaves of absence andits grant of one to Shirley Thomas tor a flu-like illness,' itwould seem that a retroactive leave to Quinn vsould havebeen appropriate. That she did not perform the routine actof executing a leave request form does not explain whySirkus did not avail her of that opportunity. Although thematter is not entirely free from doubt. I am persuaded thatthe General Counsel has set forth a prinma ftIcic case thatrule 47-3-c was disparately and stringently applied toQuinn, a 6-year employee, because Respondent knew shewas a union leader and Respondent was engaged in a cam-paign of retaliatory action against such people. as evi-denced by its action against Caruso and Perry. Respondent,unhanded perhaps by the questionable behavior of Sirkusl Thomas' written request says "health reasons."three days b the fillowing Januar she would he dis-charged.Perry was otI' work having medical tests done at the hos-pital on August 16 17. 18. and 19. Sirkus called her in onAugust 23, told her that he had to discharge her because ofthe 4 days lost taking tests. told her that she had missed 218hours, gave her paychecks to her, and wished her good luck.Between the time of' Perry's absence for her granddaugh-ter's funeral, which I find was excused and tor which nowarning theretor was warranted or given, and February 23her absence record shows that she left early twice, once tosee the doctor and once because she was sick: missed 3 dayssick: and had an excused absence one day. Considering Re-spondent's lenient policy toward others and the fact that of'the six incidents one was excused and the other five relatedto illness, a written warning would he unusually harsh andI doubt that a written warning was even prepared or di-rected to her on February 23. By June. Respondent saswell aware that she was a leading union adherent by virtueof her name in the Union's letter to Staco received March 8as a committeeman and her appearance with the Union atthe May 23 election agreement meeting. Her record hearsthe notation that she was excused on May 23 to go to Bos-ton, the site of the meeting, and shows no other absences orlate arrivals or leavings between May 12 and June 15. I ampersuaded that the early June warning issued her by Sirkuswas precipitated by her attendance in Boston. and that Sir-kus seized on a January warning, which he did not give,and the February 23 letter, which was not shown to bedelivered or received, as a pretext to issue a verbal warning.It appears to me that Sirkus was stimulated by Perry's at-tendance at Boston, which confirmed that she was one ofthe stronger union adherents, to retaliate against her andpave the way for later adverse action.When Perry appeared as the Union's election observershe thereby served notice on Respondent of her continuingunion leadership. Respondent, by Sirkus, seized on her 4-day absence to take medical tests in August as a reason forher termination. She would have been charged with only186 hours had her last 4 days not been counted against her.The rapidity of Respondent's action, in sharp contrast tothe treatment of Ethel Jane Jones and Sirkus' testimonythat he had insufficient time to take action against someemployees who had quit because he did not receive noticeof absences for several day's, in making the decision to firePerry and August 22 and then firing her on August 23 onthe basis of the sickness absences of August 16. 17, 18. and19 indicates an unseemly eagerness to get rid of her.Lorraine Perry had accumulated 200 record hours at thetime of her discharge, but I do not believe that was the realreason for her discharge. Respondent's purported relianceon January and February warnings which did not happenand a June warning I have found to be precipitated byPerry's union activity is, in my view, an attempt to manu-facture support for the discharge. I am convinced that Re-spondent was building a record against Perry, a 7-year em-ployee, in order to dispose of a leading union adherent. Thisis not a situation where an employee whom the employerwant to get rid of for discriminatory reasons engages inconduct of sufficient gravity warranting discharge notwith-standing the Employer's unlawful desires. This is an exam-S l'A(() INC.4XI DECISIONS 01 NATIONAL LABOR RELATIONS BOARDvis-a-vis the personnel records which causes me to discredithim, has failed to rebut this primarfiwcie case. Accordingly. Ifind that the discharge of Josephine Quinn transgressedSection 8(a)(3) and (I) of the Act.Francetta Baker had accumulated over 200 record hoursof absence when she was discharged by James Lawless onOctober 25. 1977. She had signed a card, attended threeunion meetings, and wore a union T-shirt on the day of theelection.When Lawless called her in to discharge her, he told herthat she was a good worker whom he liked but he had todischarge her for missing over 200 hours. He also told herthat Respondent had discharged Lorraine Perry for thesame reason, and therefore had to discharge Baker.6'I do not believe that the evidence supports a finding thatBaker was discharged because of her union activities. I.aw-less' statements to her fairly imply, however, that a primaryreason for her discharge was the discharge of LorrainePerry, which I have found to be an unfair labor practice. Iconclude that Respondent's predominant motive in firingBaker was a desire to disguise the unlawful nature of Per-ry's discharge. A discharge to perfect an earlier unfair laborpractice is but an extension of the prior action and carriesthe same stamp of illegality. I therefore conclude and findthat the discharge of Francetta Baker was tainted by anti-union considerations and was violative of Section 8(a)(3)and (I) of the Act.12. The termination of Darlene WilliamsOn or about October 30, Williams' daughter was injuredand Williams, through Frederick Rhode, a friend, then se-cured a leave of absence form from Robert Sirkus on Octo-ber 31. Williams filled it out and Rhode returned it to Sir-kus who advised him that all he could grant Williams was aI-week personal leave. This was insufficient time to takecare of Williams problem. Rhode then spoke to James Law-less, Sirkus' superior, and told him that Williams neededmore than a week. Lawless told Rhode that Williams wouldprobably exceed 200 hours of absence if she took time offadditional to the I-week leave, and suggested that she quitto avoid this happening and come back when she was able.I credit Rhode's testimony that James Lawless said hewould see that Williams was rehired, and that if he hadretired when she returned and there was any question abouther rehire Rhode should go to I. Walter Munzer who wouldsupport Lawless' decision to rehire her. Rhode related Law-less' statements to Williams. Williams quit and returnedabout the third week in November. Lawless told her it wasalright for her to work and she did so for one day.2Thefollowing day Sirkus called her and told her not to comeinto work because he had been advised by counsel that ifthe Company did this for one employee it must do it for all.Prior to his call to Williams, Sirkus told James Lawless "We61 Baker and James Lawless are in substantial agreement regarding thecontent of this conversation. I credit Baker where there are variations be-tween the two.52 I credit Williams that this communication was made directly to her, huteven if it was made through Rhode it would not affect my decision.can't do things like that any more, Jim. because of the factof the 200 hours," and that if' it was done for Williamsanyone who got near 200 hours absence would quit andlater come back and start fesh, which would destroy therule.James Lawless' arrangement with Williams, throughRhode, again illustrates that as late as early November Re-spondent was not concerned about strict enforcement of the2(X) hour rule, as does his assurance that Respondent's pres-ident, I. Walter Munzer, would support his action. Sirkus'later advice to Lawless that the rehire of Williams could nolonger be done because of the 200 hour rule, which Respon-dent lays to advice of counsel, was a modification of Re-spondent's application of the rule. That I.awless. Sirkus'superior, and one of the developers of the 2(X) hour rule.had to be so advised demonstrates that rule 47 had not beencontemplated or used from its inception as a hard and fastrule permitting no exceptions. That there was any impropri-ety in rehiring Williams obviously never crossed Lawless'mind until Sirkus so advised him. I conclude that circum-vention of the rule in selected cases was considered properby James Lawless and, apparently. I. Walter Munzer.I am persuaded, as the General Counsel suggests, thatthe termination of Williams after I-day's work on rehirewas done in order to preserve the facade of an inviolatework rule relied upon by Respondent to support its unlaw-ful discharges of Perry, Baker, and Quinn shortly before.Accordingly, the termination of' Darlene Williams violatesSection 8(a)(3) and ( I ) of the Act for substantially the samereasons that the discharge of Francetta Baker does.Upon the foregoing findings of fact and conclusionsbased thereon, and upon the record as a whole, i make thefollowing:CON(CII SIONS O)i LAWI. The Respondent. Staco, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. The Union. United Furniture Workers of America,AFL-CIO, is a labor organization within the meaning of'Section 2(5) of the Act.3. The following unit constitutes a unit appropriate forcollective bargaining:All production and maintenance personnel, includingleadmen and local truckdrivers employed by Staco,Inc. at its Poultney, Vermont location, excluding officeclerical employees, over-the-road truckdrivers, guardsand supervisors as defined in the Act.4. Alfred Pemberton, Margaret Williams, James Ham-blin, Sr., Michael Hampl, David Rudolph, Frederick JohnRhode VI., and Phyllis Jones are supervisors within themeaning of Section 2(1 1) of the Act.5. Charles Ward was not an employee of Staco, Inc., onthe election eligibility date.6. By coercively interrogating employees about theirunion activities and those of other employees, and abouthow they would vote or had voted in a Board conductedelection, Respondent has violated Section 8(a)(1) of theAct.482 Respondent be ordered to rescind and abrogate its unlawfulno-solicitation and no-distribution rules and the provisionin its pension plan outline providing for forfeiture of bene-fits for action detrimental to Respondent. and notify its em-ployees that it has taken such action. I shall not recommendthat Respondent now grant Kyri Bibeau the $50 loan re-fused her in June 1977, provided however that any futurerequests by her for such loans be processed in a nondis-criminatorv manner.Pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORI)ERMThe Respondent. Staco, Inc., Poultney, Vermont. itsagents, officers, successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in the Union, or any otherlabor organization, by discharging, transferring. or sus-pending employees or otherwise discriminating in an man-ner with respect to their tenure of employment or any termor condition of employment.(b) Coercively interrogating employees concerning theirvote in a Board conducted election or their or other em-ployees' union activities and desires.(c) Threatening employees with layoff, plant closure, for-feiture of pension benefits, or other unspecified reprisals be-cause they' engage in union activities.(d) Threatening employees with a refusal to bargain withthe Union, and to cause a strike by said refusal to bargain.(e) Promising or granting benefits to employees in orderto induce them to refrain from union activities.(f) Maintaining in effect or enforcing any rule whichtends to prohibit employees from engaging in union talk orsolicitation or other concerted activity protected by the Acton nonwork time in nonworking areas of its facility.(g) Denying employees loans because they engage inunion activities.(h) In any other manner interfering with. restraining, orcoercing its employees in the exercise of rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Offer to Kyri Bibeau. Lorraine Perry, JosephineQuinn, Francetta Baker, and Darlene Williams immediateand full reinstatement to their former jobs, without preju-dice to their seniority or other rights or privileges, and makethem whole for any' loss of earnings they may have sufferedby reason of their discriminatory, discharge. in the mannerset forth in the section of this Decision entitled "The Rem-edy."(b) Make Frank Caruso whole for any' loss of earnings hemay have suffered by reason of his unlawful suspension andtransfer, in the manner set forth in the section of this Deci-sion entitled "The Remedy."i In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labo)r Relations Board. he findings.conclusions. and recommended Order herin shall, as provided in Sec. 102 48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall he deemedwaived for all purposes.7. By threatening employees with layoff, plant closure,forfeiture of pension benefits, and other unspecified repri-sals because of their union activities, Respondent has vio-lated Section 8(a)( I of the Act.8. By threatening employees with a refusal to bargainwith the union, and a strike caused by said refusal to bar-gain, Respondent has violated Section 8(a)(1) of the Act.9. By promising and granting benefits to employees inorder to induce them to refrain from union activities, Re-spondent has violated Section 8(a)( 1) of the Act.10. By restricting Frank Caruso's movement betweenplants because of his union activities, Respondent has vio-lated Section 8(a)( I ) of the Act.II 1. By maintaining and enforcing overly broad no-solici-tation and no-distribution rules, Respondent has interferedwith, restrained, and coerced its employees in the exerciseof their Section 7 rights and violated Section 8(a)( I) of theAct.12. By suspending Frank Caruso on May 5, 1977. be-cause he transgressed the aforesaid rules, and because hewas engaging in union activities. Respondent violated Sec-tion 8(a)(3) and (1) of the Act.13. By transferring Frank Caruso from one job to an-other on May 27, 1977, because he engaged in protectedunion activity, and because he participated in Board pro-cesses, Respondent has violated Section 8(a)(4). (3) and (I)of the Act.14. By denying Kyri Bibeau a loan because she engagedin protected union activities, Respondent has violated Sec-tion 8(a)(3) and (1) of the Act.15. By discharging Kyri Bibeau. Lorraine Perry, Jose-phine Quinn, Francetta Baker, and Darlene Williams inorder to discourage union activity and membership in alabor organization. Respondent has violated Section 8(a)(3)and (I) of the Act.16. The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.17. Respondent has not committed any other unfair la-bor practices alleged in the complaint.THE REMIEDYIn order to remedy the unfair labor practices foundherein, my recommended Order will require Respondent tocease and desist from further violations, to post an appro-priate notice to employees, and to offer Kyri Bibeau, Lor-raine Perry, Josephine Quinn, Francetta Baker, and Dar-lene Williams unconditional reinstatement to their formerjobs, or substantially equivalent positions if their formerjobs no longer exist, make them whole for all wages lost asa result of their unlawful discharge, and make Frank Ca-ruso whole for all wages lost as a result of his unlawfulsuspension on May 5. 1977. and his unlawful transfer onMay 27, 1977. Said backpay and interest thereon is to becomputed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977)." I shall also recommend that"See, generally. Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).STACO. INC.483 I)l:FCISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Rescind and abrogate its work rule 17 as it relates tosolicitation on company time and its announced, but un-written rules and practices prohibiting solicitation or distri-bution relating to union activity on nonworking time innonworking areas, and notity its employees of said rescis-sion and abrogation in writing.(d) Expunge the paragraph:However. the Plan provides for forfeiture of yourvested interest ift' you do anything detrimental to theCompany," from the "Company's Defined BenefitPension Plan." and notify its employees in writing thatthis provision is no longer in eflect.(e) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records and reports and all other records required toascertain the amount, if'any., of any backpay due under theterms of this recommended Order.(f) Post at its Poultney Vermont offices and facilities.copies of the attached notice marked "Appendix."-6 Copiest. In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to) a Judg-of said notice, on forms provided by the Regional Directorfor Region 1, after being signed by Respondent's authorizedagent, shall be posted by it immediately upon receiptthereof; and be maintained by it for 60 consecutive daysthereafter, in conspicuous places. including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that these no-tices are not altered, defaced. or covered by other material.(g) Notify the Regional Director for Region I, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply with this Order.I IS F RriliR Ri(('MMENDI:l) that Case I R 15176 be,and it hereby is, severed and transferred to and continuedbefore the Board in Washington, [).C.IT IS RE('OMMENl)DDl) that the challenges to the ballots ofJames Hamblin. Sr., Michael Hampl. Alfred Pemberton,Frederick John Rhode VI, David Rudolph. Margaret Wil-liams, Phyllis Jones, and Charles Ward be sustained and aCertification of Representatives he issued by the Board tothe United Furniture Workers of America, AFI. ('IO forthe appropriate collective-bargaining unit set forth here-inabove.ment of' the United States ('ourt of Appeals Eniorcing an Order of the Na-tional l.abor Relations Board"484